Exhibit 10.5

MASTER SERVICING AGREEMENT

Dated as of April 16, 2007

among

Domino’s Pizza Master Issuer LLC,

certain Subsidiaries of Domino’s Pizza Master Issuer LLC

party hereto,

Domino’s Pizza LLC,

as Master Servicer,

Domino’s Pizza NS Co.,

as a servicer,

and

Citibank, N.A.,

as Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1 DEFINITIONS    2

SECTION 1.1

   Certain Definitions    2

SECTION 1.2

   Other Defined Terms    10

SECTION 1.3

   Other Terms    10

SECTION 1.4

   Computation of Time Periods    10 ARTICLE 2 ADMINISTRATION AND SERVICING OF
SERVICED ASSETS    11

SECTION 2.1

   Domino’s Pizza LLC to Act as the Master Servicer    11

SECTION 2.2

   Servicer Advances    13

SECTION 2.3

   Concentration Accounts    13

SECTION 2.4

   Records    13

SECTION 2.5

   Administrative Duties of Master Servicer    14

SECTION 2.6

   No Offset    15

SECTION 2.7

   Compensation    15

SECTION 2.8

   Indemnification    15

SECTION 2.9

   Nonpetition Covenant    17

SECTION 2.10

   Certain Amendments to Documents Governing Serviced Assets    17

SECTION 2.11

   Franchisor Consent    17

SECTION 2.12

   Appointment of Subservicers    18 ARTICLE 3 STATEMENTS AND REPORTS    18

SECTION 3.1

   Reporting by the Master Servicer    18

SECTION 3.2

   Appointment of Independent Accountant    18

SECTION 3.3

   Annual Accountants’ Reports    19

SECTION 3.4

   Notice of Reduction in Blended Rate of Continuing Franchise Fees    19
ARTICLE 4 THE MASTER SERVICER    20

SECTION 4.1

   Representations and Warranties Concerning the Master Servicer    20

SECTION 4.2

   Existence    23

SECTION 4.3

   Performance of Obligations    23

SECTION 4.4

   Merger; Resignation and Assignment    26

SECTION 4.5

   Taxes    27

 

- i -



--------------------------------------------------------------------------------

SECTION 4.6

   Notice of Certain Events    27

SECTION 4.7

   Capitalization    27

SECTION 4.8

   Franchise Law Determination    27

SECTION 4.9

   Maintenance of Separateness    27

SECTION 4.10

   No ERISA Plan    28 ARTICLE 5 REPRESENTATIONS, WARRANTIES AND COVENANTS AS TO
NEW ASSETS    29

SECTION 5.1

   Representations and Warranties Made in Respect of New Assets    29

SECTION 5.2

   Covenants in Respect of New Collateral    31 ARTICLE 6 DEFAULT    31

SECTION 6.1

   Master Servicer Termination Event    31

SECTION 6.2

   Disentanglement    34

SECTION 6.3

   No Effect on Other Parties    35

SECTION 6.4

   Rights Cumulative    35 ARTICLE 7 CONFIDENTIALITY    36

SECTION 7.1

   Confidentiality    36 ARTICLE 8 MISCELLANEOUS PROVISIONS    37

SECTION 8.1

   Retention and Termination of Master Servicer    37

SECTION 8.2

   Amendment    37

SECTION 8.3

   Acknowledgement    38

SECTION 8.4

   Governing Law; Waiver of Jury Trial; Jurisdiction    38

SECTION 8.5

   Notices    38

SECTION 8.6

   Severability of Provisions    39

SECTION 8.7

   Delivery Dates    39

SECTION 8.8

   Binding Effect; Limited Rights of Others    39

SECTION 8.9

   Termination; Article and Section Headings    39

SECTION 8.10

   Counterparts    39

EXHIBIT A – JOINDER AGREEMENT

EXHIBIT B – POWER OF ATTORNEY

 

- ii -



--------------------------------------------------------------------------------

MASTER SERVICING AGREEMENT

This MASTER SERVICING AGREEMENT, dated as of April 16, 2007 (this “Agreement”),
is entered into by and among Domino’s SPV Guarantor LLC, a Delaware limited
liability company, Domino’s Pizza Master Issuer LLC, a Delaware limited
liability company, Domino’s Pizza Franchising LLC, a Delaware limited liability
company, Domino’s Pizza International Franchising Inc., a Delaware corporation,
Domino’s Pizza Distribution LLC, a Delaware limited liability company, Domino’s
IP Holder LLC, a Delaware limited liability company, Domino’s SPV Canadian
Holding Company Inc., a Delaware corporation, Domino’s Pizza Canadian
Distribution ULC, a Nova Scotia unlimited company, Domino’s Pizza LLC, a
Michigan limited liability company, Domino's Pizza NS Co., a Nova Scotia
unlimited company, Citibank, N.A., as trustee, together with any other
Securitization Entity that becomes party to this Agreement by execution of a
joinder substantially in the form attached hereto as Exhibit A. For all purposes
of this Agreement, capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed thereto in Annex A to the Base Indenture
(as defined below); provided, however that the term “Master Servicer”, when in
reference to (a) the servicing of the Serviced Assets of Canadian Distributor,
shall mean the Canadian Manufacturer, and (b) the servicing of all other
Serviced Assets shall mean DPL; provided, further that the term “Master
Servicer” shall mean only DPL with respect to Article 3 and Sections 2.7, 2.8
and 8.2 herein. All other representations, warranties and covenants of or about
DPL made herein are repeated herein with respect to the Canadian Manufacturer,
as applicable, as though fully set forth herein.

RECITALS

WHEREAS, the Master Issuer and the other Co-Issuers have entered into a Base
Indenture (the “Base Indenture”), dated as of the date of this Agreement, with
the Trustee, pursuant to which the Master Issuer and the other Co-Issuers shall
issue series of notes (the “Notes”) from time to time, on the terms described
therein. Pursuant to the Base Indenture and the Global G&C Agreement, as
security for the indebtedness represented by the Notes and the other
Obligations, the Master Issuer and the other Securitization Entities are and
will be granting to the Trustee on behalf of the Secured Parties, a security
interest in the Collateral;

WHEREAS, from and after the date hereof, all New Franchise Arrangements will be
originated by the Franchisors;

WHEREAS, from time to time, the Master Issuer or the Franchisors may purchase or
repurchase, as the case may be, the Franchise Arrangement and/or lease with a
third party landlord entered into with respect to a Store and undertake to
operate such Store (a “Repurchased Store”) until such time as a New Franchise
Arrangement is entered into with respect to such Repurchased Store;

WHEREAS, each of the Securitization Entities desires to have the Master Servicer
operate any Repurchased Store in accordance with the Servicing Standard;

WHEREAS, each of the Securitization Entities desires to have the Master Servicer
enforce its rights and powers and perform its duties and obligations under the
Serviced Documents to which it is party in accordance with the Servicing
Standard;

 

1



--------------------------------------------------------------------------------

WHEREAS, each of the Securitization Entities desires to have the Master Servicer
enter into certain agreements and acquire and dispose of certain assets from
time to time on its behalf, in each case in accordance with the Servicing
Standard;

WHEREAS, the IP Holder desires to appoint the Master Servicer as its agent for
providing comprehensive intellectual property development, enforcement,
maintenance, protection, defense, management, licensing, contract administration
and other duties or services in connection with the Securitization IP and the
Overseas IP in accordance with the Servicing Standard;

WHEREAS, the Master Servicer desires to enforce such rights and powers and
perform such obligations and duties, all in accordance with the Servicing
Standard; and

WHEREAS, each of the Securitization Entities desires to enter into this
Agreement to provide for, among other things, the servicing of the respective
rights and powers and the performance of the respective duties and obligations
of the Securitization Entities, as applicable, under or in connection with the
Holding Companies Contribution Agreement, the IP Assets Contribution Agreement,
the DPL Contribution Agreement, the Domino’s International Contribution
Agreement, the Domestic Distribution Assets Contribution Agreement, the SPV
Guarantor Contribution Agreement, the Third-Party License Agreements, the
Existing Franchise Arrangements, the New Franchise Arrangements, the
Securitization IP, the Overseas IP, the IP License Agreements, the PULSE Assets,
the Third-Party Supply Agreements, the Product Purchase Agreements, the
Requirements Agreements, the Distribution Agreements, the Repurchased Stores,
and any other assets acquired by the Securitization Entities (the “Serviced
Assets”), by the Master Servicer, all in accordance with the Servicing Standard.

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.1 Certain Definitions. Capitalized terms used herein but not otherwise
defined herein or in Annex A to the Indenture shall have the following meanings

“Agreement” has the meaning set forth in the preamble hereto.

“Asset Resale Servicer Advance” has the meaning set forth in SECTION 2.2 hereof.

“Base Indenture” has the meaning set forth in the recitals hereto.

“Confidential Information” means information (including Know-How) treated as
confidential and proprietary by its owner that is disclosed by a party hereto
(“Discloser”), either directly or indirectly, in writing or orally, to another
party hereto (“Recipient”).

“Conveyed Assets” has the meaning ascribed to such term in the Domino’s
International Contribution Agreement.

 

2



--------------------------------------------------------------------------------

“Current Practices” means, in respect of any action or inaction, the practices,
standards and procedures of Domino’s Pizza LLC and its Subsidiaries (including,
without limitation, the Former Franchisors and Former Distributors) as performed
or that have been performed immediately prior to the Initial Closing Date.

“Defective New Asset” means any New Asset that does not meet the applicable
requirements of ARTICLE 5.

“Defective Asset Damages Amount” means with respect to any Post-Closing
Collateral Franchise Document that is a Defective New Asset, an amount equal to
the product of (i) the quotient obtained by dividing (A) the absolute value of
the sum of all Collections under such Post-Closing Collateral Franchise Document
received during the 12-month period immediately preceding the date such
Post-Closing Collateral Franchise Document became a Defective New Asset minus
the aggregate amount of related Excluded Amounts received during such period, by
(B) the aggregate amount of all Collections received under all Collateral
Franchise Documents during such 12-month period minus the aggregate amount of
related Excluded Amounts received during such period and (ii) the Aggregate
Outstanding Principal Amount.

“Discloser” has the meaning ascribed to such term in the definition of
“Confidential Information.”

“Disentanglement” has the meaning set forth in SECTION 6.2(a) hereof.

“Disentanglement Period” has the meaning set forth in SECTION 6.2(a)(ii) hereof.

“Distribution Services” means, in a manner consistent with the Servicing
Standard, the acquisition, storage and delivery of equipment, supplies and
Products for resale to Franchisees, owners of Company-Owned Stores and to other
Persons on behalf of the Securitization Entities, including enforcing and
performing the duties and obligations of the Securitization Entities under the
Distribution Agreements and the Company-Owned Requirements Agreement.

“Former Distributors” means, collectively, the Canadian Manufacturer, Domino’s
International and DPL.

“Former Franchisors” means, collectively, DPL and Domino’s International.

“Franchisee Financing Program” means any financing program facilitated by a
Securitization Entity pursuant to which a Franchisee receives financing from a
third-party lender to open or operate a Store.

“Future Brand Assets” has the meaning set forth in SECTION 5.2(a)(i) hereof.

“Improvements” shall mean the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the real property constituting a part of
each Owned Property.

“Indemnitee” has the meaning set forth in SECTION 2.8 hereof.

 

3



--------------------------------------------------------------------------------

“Independent Accountants” has the meaning set forth in SECTION 3.2 hereof.

“IP Development Services” means the conception, development, creation and/or
acquisition of After-Acquired IP Assets, including the filing, prosecution and
maintenance of any applications and/or registrations with respect thereto, after
the Initial Closing Date by the Master Servicer (or its agents) as each
Securitization IP Holder’s agent, and in the name and stead of each
Securitization IP Holder.

“IP Management Services” means the following services performed and actions
taken on behalf of each Securitization IP Holder, in each case to the extent
that the Master Servicer determines that such action is necessary or advisable,
in accordance with the Servicing Standard:

(a) maintaining, enforcing and defending each Securitization IP Holder’s rights
in and to the Securitization IP and the Overseas IP, including diligently
prosecuting trademark applications and maintaining registrations for the
Trademark Assets, timely filing statements of use, applications for renewal and
affidavits of use and/or incontestability and paying all fees required by
applicable law; searching and clearing the Trademarks included in the
After-Acquired IP Assets; responding to third-party oppositions of trademark
applications or registrations; responding to any office action or other examiner
requests; conducting searches, monitoring and taking appropriate actions to
oppose or contest any applications or registrations for Trademarks that are
likely to cause confusion with or to dilute, or otherwise violate any
Securitization IP Holder’s rights in or to, the Trademark Assets;

(b) enforcing each Securitization IP Holder’s legal title in and to the
Securitization IP and the Overseas IP and exercising each Securitization IP
Holder’s rights, and performing each Securitization IP Holder’s obligations,
under each IP License Agreement, including ensuring that any use of the
Securitization IP and the Overseas IP satisfies the quality control provisions
of such IP License Agreement and is in compliance with all applicable laws;

(c) applying for registration of Copyrights and timely filing maintenance and
registration fees;

(d) diligently prosecuting applications (including divisionals,
continuation-in-parts, provisionals, and reissues) and maintaining the
registrations for any Patents, including timely paying all maintenance and
registration fees required by applicable law and responding to office actions,
requests for reexamination, interferences and any other patent office requests
or requirements;

(e) maintaining registrations for all material domain names included in the
Securitization IP and the Overseas IP;

(f) in the event that the Master Servicer becomes aware of any imitation,
infringement, dilution, misappropriation and/or unauthorized use of the
Securitization IP and the Overseas IP, or any portion thereof, taking reasonable
actions to protect, police and enforce such Securitization IP and the Overseas
IP, including, as appropriate, (i) preparing, issuing and responding to and
further prosecuting cease and desist, demand and notice letters and requests for
a license; and (ii) commencing, prosecuting and/or resolving a claim or suit
against such imitation, infringement, dilution, misappropriation and/or the
unauthorized use of the Securitization IP and the Overseas IP, and seeking all
appropriate monetary and equitable remedies in connection therewith;

 

4



--------------------------------------------------------------------------------

(g) performing such functions and duties, and preparing and filing such
documents, as are required under the Base Indenture or the Global G&C Agreement
to be performed, prepared and/or filed by the Securitization IP Holders,
including:

(i) causing each Securitization IP Holder to execute and recording such
financing statements (including continuation statements) or amendments thereof
or supplements thereto or such other instruments as the Trustee, the Control
Party and the Securitization Entities together may from time to time reasonably
request in connection with the security interests in the Securitization IP and
the Overseas IP granted by each Securitization IP Holder to the Trustee;
provided that such requests are consistent with the standards and obligations
set forth in the Base Indenture or the Global G&C Agreement; and

(ii) causing each Securitization IP Holder to execute grants of security
interests or any similar instruments as the Trustee, the Control Party and the
Securitization Entities together may from time to time reasonably request;
provided that such requests are consistent with the standards and obligations
set forth in the Base Indenture or the Global G&C Agreement that are intended to
evidence such security interests in the Securitization IP and the Overseas IP
and recording such grants or other instruments with the relevant authority
including the U.S. Patent and Trademark Office, the U.S. Copyright Office or any
applicable foreign intellectual property office as may be agreed upon by the
parties to such agreements;

(h) taking such actions on behalf of each Securitization IP Holder as the Master
Issuer may reasonably request that are expressly required by the terms,
provisions and purposes of the IP License Agreements;

(i) causing each Securitization IP Holder to enter into license agreements with
any Securitization Entity, including any Additional Securitization Entity,
granting the right to use the Securitization IP and the Overseas IP.

(j) preparing for execution by each Securitization IP Holder or any other
appropriate Person of all documents, certificates and other filings as each
Securitization IP Holder shall be required to prepare and/or file under the
terms of the IP License Agreements; and

(k) paying or arranging for payment or discharge of taxes and Liens levied on or
threatened against the Securitization IP and the Overseas IP.

“IP Services” means, collectively, the IP Development Services and the IP
Management Services.

“Master Servicer Termination Event” has the meaning set forth in SECTION 6.1
hereof.

“New Asset” means a Post-Closing Collateral Franchise Document or an
After-Acquired IP Asset.

 

5



--------------------------------------------------------------------------------

“New Asset Addition Date” means, with respect to any New Asset, the earliest of
(i) the date on which such New Asset is acquired by, or developed for the
benefit of, a Securitization Entity, (ii) the later of (a) the date upon which
the closing occurs under the applicable contract giving rise to such New
Asset and (b) the date upon which all of the diligence contingencies in the
contract for purchase of the applicable New Asset expire and the Securitization
Entity acquiring such New Asset no longer has the right to cancel such contract
and (iii) the date on which a Securitization Entity begins receiving Collections
with respect to such New Asset.

“New Included Country” means an Included Country in which no Stores were
operated under the System as of the Initial Closing Date.

“Notes” has the meaning set forth in the recitals hereto.

“Offering Memorandum” means the final offering memorandum, dated April 4, 2007,
relating to the Notes being issued on the Initial Closing Date.

“Owned Property” means, collectively, those parcels of real property in which
any Securitization Entity owns the fee estate, together with any Improvements
thereon.

“Post-Closing Collateral Franchise Document” means any Collateral Franchise
Document entered into by any of the Securitization Entities (including any
renewal) after the Initial Closing Date.

“Post-Closing Owned Property” means any Owned Property acquired after the
Initial Closing Date.

“Post-Opening Services” means, to the extent required by the Franchise
Arrangements (a) the maintenance of a continuing advisory relationship with
Franchisees, including consultation in the areas of marketing, merchandising and
general business operations, (b) the provision to each Franchisee of the
applicable standards for the Domino’s Brand, (c) the use of reasonable efforts
to maintain standards of quality, cleanliness, appearance and service at all
Stores and (d) the collection and administration of the Advertising Fees and the
direction of the development of all advertising and promotional programs for the
Domino’s Brand or any Future Brand.

“Power of Attorney” means the authority granted by each Securitization IP Holder
to the Master Servicer pursuant to a Power of Attorney in substantially the form
set forth as Exhibit B hereto.

“Pre-Opening Services” means, to the extent required by the Franchise
Arrangements, (a) the provision to each Franchisee of standards for the design,
construction, equipping and operation of any Store owned and operated by such
Franchisee and the approval of locations meeting such standards, (b) the
provision to individuals designated by the Franchisee of the applicable
Franchisor’s then current initial training program corresponding to the Domino’s
Brand or any Future Brands, as the case may be, at one or more training centers
designated by the Master Servicer, (c) the provision to each Franchisee of
operating procedures to assist such Franchisee in complying with the applicable
Franchisor’s standard methods of record keeping, controls, staffing, quality
control, training requirements and production methods and (d) the provision to
each Franchisee of assistance in the pre-opening, opening and initial operation
of the franchise as the Master Servicer deems advisable for purposes of
complying with the applicable Franchise Arrangements.

 

6



--------------------------------------------------------------------------------

“Prior Terms” means, in respect of each type of contract included in New
Domestic Franchise Arrangements, the contractual terms and provisions, exclusive
of the applicable rates for Initial Franchise Fees or Continuing Franchise Fees,
Advertising Fees and similar fees and expenses, that were generally prevailing
for agreements of such type, entered into by the Former Franchisors on or before
the Initial Closing Date.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.

“QIB/QP” means any Person that, at the time of its acquisition of any Note, is
both a QIB and a QP.

“QP” means any Person that is a qualified purchaser for purposes of
Section 2(a)(51) of the Investment Company Act.

“Recipient” has the meaning ascribed to such term in the definition of
“Confidential Information.”

“Refranchising Servicer Advance” has the meaning set forth in SECTION 2.2(a)
hereof.

“Repurchased Store” has the meaning set forth in the recitals hereto.

“Securitization IP Holders” means collectively, the IP Holder and any Additional
IP Holders.

“Serviced Assets” has the meaning set forth in the recitals hereto.

“Serviced Document” means any contract, agreement, arrangement or understanding
relating to any of the Serviced Assets, including, without limitation, the
Holding Companies Contribution Agreement, the IP Assets Contribution Agreement,
the DPL Contribution Agreement, the Domino’s International Contribution
Agreement, the SPV Guarantor Contribution Agreement, the Domestic Distribution
Assets Contribution Agreement, the Third-Party License Agreements, the
International Franchisee PULSE Agreements, the Existing Franchise Arrangements,
the New Franchise Arrangements, the IP License Agreements, any agreement between
a Domino’s Entity and a third party that is a PULSE Asset, the Company-Owned
Stores Requirements Agreement and the Distribution Agreements.

“Servicer Advance Reimbursement Amount” means, as of any date, the sum of
(a) the amount of any unreimbursed Refranchising Servicer Advances made in
respect of any Refranchising Asset Disposition that has been consummated on or
before such date and the proceeds thereof have been deposited into the
Collection Account or a Concentration Account on or before such date and (b) the
amount of any unreimbursed Asset Resale Servicer Advances made in respect of any
Asset Resale Disposition that has been consummated on or before such date and
the proceeds thereof have been deposited into the Collection Account or a
Concentration Account on or before such date.

 

7



--------------------------------------------------------------------------------

“Services” means the servicing and administration of the Serviced Assets in
accordance with the terms of this Agreement, the Indenture, the other Related
Documents and the Serviced Documents, including, without limitation:

(a) calculating and compiling information required in connection with any report
to be delivered pursuant to any Related Document (other than the Back-Up
Management Agreement);

(b) preparing and filing of all tax returns and tax reports required to be
prepared by any Securitization Entity;

(c) performing the duties and obligations of the Securitization Entities
pursuant to the Related Documents;

(d) performing the duties and obligations of the Securitization Entities
required pursuant to the Franchise Arrangements, including, without limitation,
collecting payments under the Franchise Arrangements, providing each Franchisee
party to a Franchise Arrangement with operations assistance, access to
advertising and marketing materials, information and program updates and ongoing
training programs for such Franchisee and its employees;

(e) preparing, for the Franchisors, New Franchise Arrangements, including,
without limitation, adopting variations to the forms of agreements used in
documenting New Franchise Arrangements and preparing and executing documentation
of franchise transfers, terminations, renewals, site relocations and ownership
changes;

(f) preparing, for the Distributors, new Distribution Agreements;

(g) preparing and filing, for the Master Issuer and the Franchisors, franchise
offering circulars to comply in all material respects with applicable federal,
state and foreign laws;

(h) preparing, for any Securitization Entity, New Third-Party License
Agreements;

(i) ensuring material compliance by the Master Issuer and each Franchisor with
franchise industry-specific government regulation and applicable laws;

(j) performing the obligations of the Securitization Entities under the Serviced
Documents, including entering into new Serviced Documents from time to time;

(k) enforcing and providing legal services with respect to the Serviced Assets,
including enforcing the Collateral Franchise Documents;

(l) providing accounting and financial reporting services;

 

8



--------------------------------------------------------------------------------

(m) establishing and/or providing quality control services and standards with
respect to the promulgation and maintenance of standards for food, equipment,
suppliers and distributors;

(n) monitoring industry conditions and adapting accordingly to meet changing
consumer needs;

(o) administering and facilitating any Franchisee Financing Programs;

(p) formulating and implementing growth and business strategies and causing any
applicable Securitization Entity to enter into new joint venture, strategic
partnership and licensing arrangements;

(q) supporting the development of new products for and increased brand awareness
of the Domino’s Brand, and, if applicable, any Future Brands;

(r) the Pre-Opening Services;

(s) the Post-Opening Services;

(t) the IP Services;

(u) the Distribution Services; and

(v) any and all activities that the Master Servicer deems necessary or
convenient in connection with the foregoing.

“Servicing Period” has the meaning set forth in SECTION 8.1 hereof.

“Servicing Standard” means standards that (a) are consistent with Current
Practices or, to the extent of changed circumstances, practices, technologies,
strategies or implementation methods, such standards as the Master Servicer
would implement or observe if the Serviced Assets were owned by the Master
Servicer; (b) will enable the Master Servicer to comply in all material respects
with all of the duties and obligations of the Securitization Entities under the
Related Documents and each Collateral Franchise Document; (c) are in material
compliance with all applicable Requirements of Law; and (d) with respect to the
use and maintenance of the Securitization IP Holders’ rights in and to the
Securitization IP and Overseas IP, those standards imposed by the IP License
Agreements.

“Subservicer” means any subservicer that has entered into a Subservicing
Arrangement with the Master Servicer or the Canadian Manufacturer.

“Subservicing Arrangement” means an arrangement whereby the Master Servicer or
the Canadian Manufacturer engages any other Person to perform certain of its
duties under this Agreement; provided that any agreement between the Master
Servicer and third-party vendors pursuant to which the Master Servicer purchases
a specific product or service including, without limitation, the Distribution
Agreements, shall not be considered to be a Subservicing Arrangement.

 

9



--------------------------------------------------------------------------------

“Successor Servicer” means any successor to the Master Servicer selected by the
Control Party upon the resignation or removal of the Master Servicer pursuant to
the terms of this Agreement.

“Trademark Assets” means any trademarks, service marks, trade dress, designs,
logos, or other indicia of origin, whether registered or unregistered, and all
registrations and applications therefor and all goodwill of any business
associated and connected therewith or symbolized thereby, included in the
Securitization IP or the Overseas IP.

“Trustee” has the meaning set forth in the preamble hereto.

“Trustee Indemnitee” has the meaning set forth in SECTION 2.8 hereof.

“Weekly Canadian Servicing Fee” means the amount set forth in SECTION 2.7(b).

“Weekly Master Servicing Fee” means the sum of the amounts set forth in SECTIONS
2.7(a)(i) and 2.7(a)(ii).

SECTION 1.2 Other Defined Terms.

(a) Each term defined in the singular form in SECTION 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement and each term defined in the plural form in SECTION 1.1
shall mean the singular thereof when the singular form of such term is used
herein.

(b) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

SECTION 1.3 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.

SECTION 1.4 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

10



--------------------------------------------------------------------------------

ARTICLE 2

ADMINISTRATION AND SERVICING OF SERVICED ASSETS

SECTION 2.1 Domino’s Pizza LLC to Act as the Master Servicer.

(a) Engagement of the Master Servicer. The Securitization Entities hereby engage
and authorize the Master Servicer and the Master Servicer hereby accepts such
engagement to perform the Services in accordance with the terms of this
Agreement and, except as otherwise provided herein, the Servicing Standard. With
respect to the IP Services, the Master Servicer shall perform such IP Services
in accordance with the Servicing Standard unless a Securitization IP Holder
determines, in its sole discretion, that additional action is necessary or
desirable in furtherance of the protection of the Securitization IP or the
Overseas IP. The Master Servicer shall have full power and authority, acting
alone and subject only to the specific requirements and prohibitions of this
Agreement, the Indenture and the other Related Documents, to do and take any and
all actions, or to refrain from taking any such actions, and to do any and all
things in connection with performing the Services which the Master Servicer may
deem necessary or desirable. The Canadian Manufacturer will perform all Services
for the Canadian Distributor. Without limiting the generality of the foregoing,
but subject to the provisions of this Agreement, the Indenture and the other
Related Documents, including, without limitation, SECTION 2.9, the Master
Servicer, in connection with performing the Services, is hereby authorized and
empowered to execute and deliver, in the Master Servicer’s own name (in its
capacity as Master Servicer) or in the name of any Securitization Entity, on
behalf of any Securitization Entity or the Trustee, as the case may be, any and
all instruments of satisfaction or cancellation, or of partial or full release
or discharge, and all other comparable instruments, with respect to the Serviced
Assets, including, without limitation, consents to sales, transfers or
encumbrances of a franchise by any Franchisee or consents to assignments and
assumptions of the Franchise Arrangements by any Franchisee in accordance with
the terms thereof.

(b) Actions to Perfect Security Interests. Subject to the terms of the Base
Indenture and any applicable Series Supplement, the Master Servicer shall take
those actions that are required under the Related Documents to maintain
continuous perfection and priority (subject to Permitted Liens) of any
Securitization Entity’s and the Trustee’s respective interests in the
Collateral. Without limiting the foregoing, the Master Servicer shall file or
cause to be filed the financing statements on Form UCC 1 (or the PPSA, as the
case may be), and assignments and/or amendments of financing statements on Form
UCC 3 (or the PPSA, as the case may be), and other filings required to be filed
in connection with each Contribution Agreement, the IP License Agreements, the
Securitization IP, Overseas IP, the Base Indenture, the other Related Documents
and the transactions contemplated thereby.

(c) Ownership of Securitization IP and Overseas IP. All Securitization IP and
Overseas IP, including all After-Acquired IP Assets, shall be owned exclusively
by the Securitization IP Holders. The Master Servicer shall assign and transfer,
and hereby does irrevocably assign and transfer, to the Securitization IP
Holders all right, title and interest to any Securitization IP that the Master
Servicer may acquire or develop and will take all appropriate measures to record
any such assignments at the Master Servicer’s sole cost and expense. The
Securitization IP Holders and Master Servicer expressly agree that, to the
fullest extent allowed by law, Copyrights included in the After-Acquired IP
Assets shall be considered a “work made for hire,” as that term is defined in
Section 101 of the United States Copyright Act, as amended. All use of the
Securitization IP and Overseas IP hereunder, and any goodwill that may arise
from the provision of the Services by the Master Servicer, shall inure solely to
the benefit of the Securitization IP Holders.

 

11



--------------------------------------------------------------------------------

(d) Grant of Power of Attorney. In order to provide the Master Servicer with the
authority to perform and execute its duties and obligations as set forth herein,
each Securitization IP Holder hereby agrees to execute, upon request of the
Master Servicer, a Power of Attorney, which Powers of Attorney shall terminate
in the event that the Master Servicer’s rights under this Agreement are
terminated as provided herein.

(e) Franchisee Insurance. The Master Servicer acknowledges that, to the extent
that it is named as a “loss payee” or “additional insured” under any Franchisee
Insurance Policies, it will use commercially reasonable efforts to cause it to
be so named in its capacity as the Master Servicer, and the Master Servicer
shall promptly remit to the Trustee for deposit in the Collection Account any
Franchisee Insurance Proceeds received by it or by any Securitization Entity
under any Franchisee Insurance Policy to the extent such Franchisee Insurance
Proceeds relate to any Franchise Arrangements. The Master Servicer shall use
commercially reasonable efforts to cause the applicable Securitization Entity to
be named as “loss payee” or “additional insured” under all Franchisee Insurance
Policies at the earliest time such Franchisee Insurance Policies are issued,
renewed or replaced after the date hereof.

(f) Master Servicer Insurance. The Master Servicer agrees to maintain adequate
insurance in accordance with industry standards and consistent with the type and
amount maintained by the Master Servicer on the Initial Closing Date. Such
insurance will cover each of the Securitization Entities, as an additional
insured or loss payee, to the extent that such Securitization Entity has an
insurable interest therein.

(g) Collection of Payments; Remittances; Collection Account. The Master Servicer
shall cause the collection of all amounts owing under the terms and provisions
of each Serviced Document in accordance with the Servicing Standard.

(h) Collections. The Master Servicer shall use commercially reasonable efforts
to cause all Collections due and to become due to any Securitization Entity to
be deposited into a Concentration Account or the Collection Account, as the case
may be, in accordance with Section 5.8 of the Base Indenture.

(i) Deposit of Misdirected Funds; No Commingling; Misdirected Payments. The
Master Servicer shall promptly deposit into any Concentration Account, as
determined by the Master Servicer, by the second Business Day immediately
following actual knowledge of the receipt thereof by the Master Servicer or any
of its Affiliates and in the form received or in cash, all payments received by
the Master Servicer or any of its Affiliates in respect of the Serviced Assets
incorrectly sent to the Master Servicer or any of its Affiliates. The Master
Servicer shall not commingle with its own assets and shall keep separate,
segregated and appropriately marked and identified all Serviced Assets and any
other property comprising any part of the Collateral, and for such time, if any,
as such Serviced Assets or such other property are in the possession or control
of the Master Servicer to the extent such Serviced Assets or such other property
is Collateral, the Master Servicer shall hold the same in trust for the benefit
of the Trustee and the Secured Parties (or, following termination of the
Indenture, the applicable Securitization Entity). Additionally, the Master
Servicer shall notify the Trustee in writing of any amounts incorrectly
deposited into the Collection Account, and arrange for the prompt remittance by
the Trustee of such funds from the Collection Account to the Master Servicer.
The Trustee shall have no

 

12



--------------------------------------------------------------------------------

obligation to verify any information provided to it by the Master Servicer
hereunder and shall remit such funds to the Master Servicer based solely on the
notification it receives from the Master Servicer.

(j) Other Amounts Received. The Master Servicer shall cause all amounts
received, other than Collections, to be deposited directly into an account
maintained by Domino’s Pizza LLC or its Affiliates (other than the
Securitization Entities) and not subject to the Lien of the Trustee pursuant to
the Related Documents.

SECTION 2.2 Servicer Advances.

(a) The Master Servicer may (but shall in no event be obligated to) advance from
its own funds, if in its sole discretion it deems such advance recoverable, any
amounts used to effect a Refranchising Asset Disposition transaction, including
amounts related to the acquisition of assets disposed of later in such a
transaction (such amounts, “Refranchising Servicer Advances”).

(b) The Master Servicer may (but shall in no event be obligated to) advance from
its own funds, if in its sole discretion it deems such advance recoverable, any
amounts used to effect an Asset Resale Disposition transaction, including
amounts related to the acquisition of assets disposed of later in such a
transaction (such amounts, “Asset Resale Servicer Advances”).

(c) The Master Issuer shall pay Master Servicer Advances Reimbursement Amounts
to the Master Servicer in accordance with Section 5.9 of the Base Indenture.

SECTION 2.3 Concentration Accounts. The Master Servicer shall maintain the
Concentration Accounts in accordance with the Indenture.

SECTION 2.4 Records. The Master Servicer shall retain all data (including,
without limitation, computerized records) relating directly to, or maintained in
connection with, the servicing of the Serviced Assets at its address indicated
in SECTION 8.5 (or at an off-site storage facility reasonably acceptable to the
Master Issuer and the Lead Insurer) or, upon 30 days’ notice to the Master
Issuer, each Securitization IP Holder, the Rating Agencies, the Control Party
and the Trustee, at such other place where the servicing office of the Master
Servicer is located, and shall give the Trustee and the Lead Insurer access to
all such data in accordance with the terms and conditions set forth in
Section 8.6 of the Base Indenture; provided, however, that the Trustee shall not
be obligated to verify, recalculate or review any such data. If the rights of
the Master Servicer shall have been terminated in accordance with SECTION 6.1 or
SECTION 8.1 or the Master Servicer shall have resigned pursuant to SECTION
4.4(b), the Master Servicer shall, upon demand of the Trustee (based upon the
written direction of the Control Party), in the case of a termination pursuant
to SECTION 6.1, a resignation pursuant to SECTION 4.4(b) or upon the demand of
the Master Issuer or the Control Party, in the case of a termination pursuant to
SECTION 8.1, deliver to the demanding party or its designee all data in its
possession or under its control (including, without limitation, computerized
records) necessary for the servicing of the Serviced Assets; provided, however,
that the Master Servicer may retain a single set of copies of any books and
records that the Master Servicer reasonably believes will be required by it for
the purpose of performing any of the Master Servicer’s

 

13



--------------------------------------------------------------------------------

accounting, public reporting or other administrative functions that are
performed in the ordinary course of the Master Servicer’s business; and
provided, further, that the Master Servicer shall have access, during normal
business hours and upon reasonable notice, to all books and records that the
Master Servicer reasonably believes would be necessary or desirable for the
Master Servicer in connection with the preparation of any tax or other
governmental reports and filings and other uses; and provided, further, that if
the Master Issuer or the Trustee shall desire to dispose of any of such books
and records at any time within five years of the Master Servicer’s termination,
the Master Issuer shall, prior to such disposition, give the Master Servicer a
reasonable opportunity, at the Master Servicer’s expense, to segregate and
remove such books and records as the Master Servicer may select. The provisions
of this SECTION 2.4 shall not require the Master Servicer to transfer any
proprietary material or computer programs unrelated to the servicing of the
Serviced Assets.

SECTION 2.5 Administrative Duties of Master Servicer.

(a) Duties with Respect to the Related Documents. The Master Servicer shall
perform the duties of each applicable Securitization Entity under the Related
Documents except for those duties that are required to be performed by the
equityholders or the managers of a limited liability company, equityholders or
the directors of an unlimited liability company or the stockholders or directors
of a corporation pursuant to applicable law. In furtherance of the foregoing,
the Master Servicer shall consult the managers or the directors, as the case may
be, of the Securitization Entities as the Master Servicer deems appropriate
regarding the duties of the Securitization Entities under the Related Documents.
The Master Servicer shall monitor the performance of the Securitization Entities
and, promptly upon obtaining knowledge thereof, shall advise the applicable
Securitization Entity when action is necessary to comply with the such
Securitization Entity’s duties under the Related Documents. The Master Servicer
shall prepare for execution by the Securitization Entities or shall cause the
preparation by other appropriate Persons of all documents, reports, filings,
instruments, certificates, notices and opinions as it shall be the duty of the
Securitization Entities to prepare, file or deliver pursuant to the Related
Documents.

(b) Duties with Respect to the Securitization Entities. In addition to the
duties of the Master Servicer set forth in this Agreement or any of the other
Related Documents, the Master Servicer, in accordance with the Servicing
Standard, shall perform such calculations and shall prepare for execution by the
Securitization Entities or shall cause the preparation by other appropriate
Persons of all documents, reports, filings, instruments, certificates, notices
and opinions as it shall be the duty of the Securitization Entities to prepare,
file or deliver pursuant to securities laws and franchise laws. Pursuant to the
directions of the Securitization Entities and in accordance with the Servicing
Standard, the Master Servicer shall administer, perform or supervise the
performance of such other activities in connection with the Securitization
Entities as are not covered by any of the foregoing provisions and as are
expressly requested by any Securitization Entity and are reasonably within the
capability of the Master Servicer.

(c) Records. The Master Servicer shall maintain, at its sole cost and expense,
appropriate books of account and records relating to the Services performed
under this Agreement. Such books of account and records shall be accessible for
inspection by the Trustee, the Master Issuer and any Lead Insurer during normal
business hours and upon reasonable notice.

 

14



--------------------------------------------------------------------------------

SECTION 2.6 No Offset. The obligations of the Master Servicer under this
Agreement shall not be subject to, and the Master Servicer hereby waives, any
defense, counterclaim or right of offset which the Master Servicer has or may
have against the Securitization Entities, whether in respect of this Agreement,
any other Related Document, any document governing any Serviced Asset or
otherwise.

SECTION 2.7 Compensation.

(a) General. As compensation for the performance of their obligations under this
Agreement, the Master Servicer and the Canadian Manufacturer shall be entitled
to receive an arm’s-length fee as follows:

(i) on each Weekly Allocation Date, an amount equal to the Weekly Master
Servicing Amount;

(ii) from time to time, the Securitization Entities shall pay in advance, or
reimburse for all operating expenses of the Master Servicer or the Canadian
Manufacturer incurred in respect of the provision of Distribution Services since
the immediately preceding Weekly Allocation Date; and

(iii) with the consent of the Control Party and prior notice by the Control
Party to Moody’s, on each Weekly Allocation Date, the Supplemental Master
Servicing Fee, if any.

(b) Canadian Manufacturer. From the amounts payable under Section 2.7(a) in
respect of any Weekly Collection Period, as compensation for the performance of
its obligations under this Agreement, the Canadian Manufacturer will be
compensated on a cost-plus basis for performance of Services for the Canadian
Distributor during such Weekly Collection Period (the “Weekly Canadian Servicing
Fee”).

(c) Master Servicer. As compensation for the performance of its obligations
under this Agreement, the Master Servicer will be entitled to receive all
amounts payable under Section 2.7(a) in respect of any Weekly Collection Period,
less the Weekly Canadian Servicing Fee, if any, payable in respect of such
Weekly Collection Period.

SECTION 2.8 Indemnification.

(a) The Master Servicer agrees to indemnify and hold each Securitization Entity,
each Insurer and the Trustee and their respective officers, directors, employees
and agents (each an “Indemnitee”) harmless against all claims, losses,
penalties, fines, forfeitures, legal fees and related costs and judgments and
other costs, fees and reasonable expenses that any of them may incur as a result
of (i) the failure of the Master Servicer to perform its obligations under this
Agreement, (ii) the breach by the Master Servicer of any representation or
warranty under this Agreement or (iii) the Master Servicer’s negligence, bad
faith or willful misconduct; provided, however, that there shall be no
indemnification under this SECTION 2.8(a) for a breach of any

 

15



--------------------------------------------------------------------------------

representation, warranty or covenant relating to any New Asset provided in
ARTICLE 5, unless the applicable Indemnitees elect to forego the liquidated
damages remedy provided below (with the consent of the Control Party), with
respect to the applicable breach; provided further that, solely for purposes of
determining the indemnification obligations pursuant to clause (i) above, the
definition of “Servicing Standard” will be read without giving effect to the
materiality standard contained in clause (c) of the definition of “Servicing
Standard.” Notwithstanding anything to the contrary provided herein, DPL, as
Master Servicer, will only be required to enforce the provisions of SECTION 2.8
against itself to the extent such indemnifiable claims, losses, penalties,
fines, forfeitures, legal fees and related costs and judgments and other costs,
fees and reasonable expenses in the then current fiscal quarter together with
the preceding three (3) fiscal quarters exceed $50,000 in the aggregate.

(b) With respect to any claim described in clause (i) or (ii) of SECTION 2.8(a)
relating to the Master Servicer’s breach of a representation, warranty or
covenant under ARTICLE 5 relating to any New Asset, each Indemnitee shall have
the option (that it may exercise in its sole discretion) of proceeding under
such SECTION 2.8(a) or under this SECTION 2.8(b) but not both. Unless the
applicable Indemnitee elects the remedy set forth in SECTION 2.8(a) above, the
Master Servicer shall pay to the Master Issuer liquidated damages in an amount
equal to the Defective Asset Damages Amount. Upon payment by the Master Servicer
of the Defective Asset Damages Amount to the Master Issuer with respect to any
Defective New Asset in accordance with the preceding sentence, the Master Issuer
or the applicable Securitization Entity shall, to the extent permitted by
applicable law, assign such Defective New Asset to the Master Servicer (together
with a master franchise or license agreement permitting the Master Servicer and
its Affiliates the right to sub-franchise such Defective New Asset) and the
Master Servicer shall accept assignment of such Defective New Asset from the
relevant Securitization Entity. Such Securitization Entity shall, in such event,
make all assignments of such Defective New Asset necessary to effect such
assignment, as applicable. Any such assignment by such Securitization Entity
shall be without recourse to, or representation or warranty by, such
Securitization Entity, except that such ownership rights being conveyed are free
and clear of any Liens created by any Related Document. All costs and expenses
associated with the foregoing shall be paid by the Master Servicer on demand by
or at the direction of such Securitization Entity or the Trustee (at the
direction of the Control Party).

(c) Any Indemnitee that proposes to assert the right to be indemnified under
SECTION 2.8 will promptly, after receipt of notice of the commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against the Master Servicer under this SECTION 2.8, notify the Master
Servicer of the commencement of such action, suit or proceeding, enclosing a
copy of all papers served. In the event that any action, suit or proceeding
shall be brought against any Indemnitee (other than the Trustee and its
officers, directors, employees and agents), such Indemnitee shall notify the
Master Servicer of the commencement thereof and the Master Servicer shall be
entitled to participate in, and to the extent that it shall wish, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnitee, and
after notice from the Master Servicer to such Indemnitee of its election to
assume the defense thereof, the Master Servicer shall not be liable to such
Indemnitee for any legal expenses subsequently incurred by such Indemnitee in
connection with the defense thereof; provided that the Master Servicer shall not
enter into any settlement with respect to any claim or proceeding unless such
settlement includes a release of such Indemnitee from all liability on

 

16



--------------------------------------------------------------------------------

claims that are the subject matter of such settlement; and provided further that
the Indemnitee shall have the right to employ its own counsel in any such action
the defense of which is assumed by the Master Servicer in accordance with this
SECTION 2.8, but the fees and expenses of such counsel shall be at the expense
of such Indemnitee unless the employment of counsel by such Indemnitee has been
specifically authorized by the Master Servicer, or unless the Master Servicer is
advised in writing by counsel that joint representation would give rise to a
conflict between the Indemnitee’s position and the position of the Master
Servicer and its Affiliates in respect of the defense of the claim. In the event
that any action, suit or proceeding shall be brought against the Trustee or any
of its officers, directors, employees or agents (each, a “Trustee Indemnitee”),
it shall notify the Master Servicer of the commencement thereof and the Trustee
Indemnitee shall have the right to employ its own counsel in any such action at
the expense of the Master Servicer. No Indemnitee shall settle or compromise any
claim covered pursuant to this SECTION 2.8 without the prior written consent of
the Master Servicer, which shall not be unreasonably withheld, conditioned or
delayed. The provisions of this SECTION 2.8 shall survive the termination of
this Agreement or the earlier resignation or removal of any party hereto.

SECTION 2.9 Nonpetition Covenant. The Master Servicer shall not, prior to the
date that is one year and one day after the payment in full of the Outstanding
Principal Amount of the Notes of any Series, petition or otherwise invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining a case against any Securitization Entity under any insolvency law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of any Securitization Entity or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of any
Securitization Entity.

SECTION 2.10 Certain Amendments to Documents Governing Serviced Assets. Except
with the prior written consent of the Control Party, the Master Servicer shall
not (a) take any action (or omit to take any action) (or permit any such action
or inaction) with respect to the Serviced Assets or (b) permit the termination,
amendment or waiver of any provision of any document governing the Serviced
Assets, other than in accordance with the Servicing Standard, and then only if
the effect of such action, inaction, termination, amendment or waiver, together
with the effect of all other actions, inactions, terminations, amendments and
waivers theretofore effected, with respect to the Serviced Asset or to such
documents governing the Serviced Assets, could not be reasonably expected to
result in (i) a material decrease in the amount of Collections other than
Excluded Amounts, taken as a whole, (ii) a material adverse change in the nature
or quality of Collections other than Excluded Amounts, taken as a whole or
(iii) a material alteration in the general assets categories generating
Collections other than Excluded Amounts, taken as a whole, or the relative
contribution of each such category; provided, however, that this SECTION 2.10
shall not permit the termination, amendment or waiver of, any provision of any
Related Document other than in accordance with the terms of such Related
Document.

SECTION 2.11 Franchisor Consent. Subject to the Servicing Standard and the terms
of the Related Documents, the Master Servicer shall have the authority, on
behalf of the applicable Franchisor, to grant or withhold consents of the
“franchisor” required under the Franchise Arrangements.

 

17



--------------------------------------------------------------------------------

SECTION 2.12 Appointment of Subservicers. The Master Servicer may enter into
Subservicing Arrangements; provided that, other than with respect to a
Subservicing Arrangement with an Affiliate of the Master Servicer, no
Subservicing Arrangement shall be effective unless and until (i) the Master
Servicer receives the written consent of the Control Party and (ii) the
Subservicer or the Successor Servicer party to such Subservicing Arrangement
executes and delivers an agreement, in the form and substance reasonably
satisfactory to the Control Party, to perform and observe, or in the case of an
assignment, an assumption by such successor entity of the due and punctual
performance and observance of, the applicable covenants and conditions to be
performed or observed by the Master Servicer under this Agreement; provided that
such Subservicing Arrangement shall be terminable by the Control Party upon a
Master Servicer Termination Event and shall contain disentanglement provisions
substantially similar to those provided in SECTION 6.2 herein.

ARTICLE 3

STATEMENTS AND REPORTS

SECTION 3.1 Reporting by the Master Servicer.

(a) Reports Required Pursuant to the Indenture. The Master Servicer, on behalf
of the Master Issuer, will furnish, or cause to be furnished, to the Trustee and
each Insurer, all reports required to be delivered by any Securitization Entity
pursuant to Section 4.1 of the Base Indenture.

(b) Instructions as to Withdrawals and Payments. The Master Servicer, on behalf
of the Master Issuer, will furnish, or cause to be furnished, to the Trustee or
the Paying Agent, as applicable, written instructions to make withdrawals and
payments from the Collection Account and any other Base Indenture Accounts or
any Series Account, as contemplated herein, in the Base Indenture or in any
Series Supplement. The Trustee and the Paying Agent shall follow any such
written instructions in accordance with the terms and conditions of the Base
Indenture and any applicable Series Supplement.

SECTION 3.2 Appointment of Independent Accountant. On or before the Initial
Closing Date, the Master Issuer shall appoint a firm of independent public
accountants of recognized national reputation to serve as the independent
accountants (“Independent Accountants”) for purposes of preparing and delivering
the reports required by SECTION 3.3. It is hereby acknowledged that the
accounting firm of PricewaterhouseCoopers LLP is acceptable for purposes of
serving as Independent Accountants. The Master Issuer may not remove the
Independent Accountants without first giving 30 days’ prior written notice to
the Independent Accountants, with a copy of such notice also given concurrently
to the Trustee, the Rating Agencies, each Insurer and the Master Servicer. Upon
any resignation by such firm or removal of such firm, the Master Issuer shall
promptly appoint a successor thereto that shall also be a firm of independent
public accountants of recognized national reputation to serve as the Independent
Accountants hereunder. If the Master Issuer shall fail to appoint a successor
firm of Independent Accountants which has resigned or been removed within 30
days after the effective date of such resignation or removal, the Control Party
shall promptly appoint a successor firm of independent public accountants of
recognized national reputation that is reasonably satisfactory to the Master
Servicer to serve as the Independent Accountants hereunder. The fees of any
Independent Accountants shall be payable by the Master Issuer.

 

18



--------------------------------------------------------------------------------

SECTION 3.3 Annual Accountants’ Reports.

(a) On or before ninety (90) days after the end of each fiscal year of the
Master Servicer, the Master Servicer shall deliver to the Master Issuer, the
Trustee, each Insurer and the Rating Agencies a separate report, concerning the
fiscal year just ended, prepared by the Independent Accountants, to the effect
that their examination was made in accordance with generally accepted auditing
standards and accordingly included such tests of the accounting records and such
other auditing procedures as they considered necessary in the circumstances in
accordance with the standards established by the American Institute of Certified
Public Accountants relating to the servicing of the Serviced Assets. The nature,
scope and design of the procedures will not constitute an audit made in
accordance with generally accepted auditing standards, the objective of which is
the issuance of an opinion.

(b) The Master Servicer shall cause the Independent Accountants or the Back-Up
Manager to deliver to the Master Issuer, the Trustee, each Insurer and the
Rating Agencies on or before ninety (90) days after the end of each fiscal year
of the Master Servicer concerning the fiscal year just ended, (i) a report to
the effect that such firm is of the opinion that the Quarterly Servicer’s
Certificates for such year (or other period) were prepared in compliance with
this Agreement, except for such exceptions as it believes to be immaterial and
such other exceptions as will be set forth in such firm’s report, and (ii) a
report to the effect that such firm has examined the assertion of the Master
Servicer’s management as to its compliance with the servicing requirements set
forth in ARTICLE 2 with respect to such fiscal year (or other) period and that
(x) in the case of the Independent Accountants, such examination was made in
accordance with standards established by the American Institute of Certified
Public Accountants and (y) except as described in the report, management’s
assertion is fairly stated in all material respects. In the case of the
Independent Accountants, the report will also indicate that the firm is
independent of the Master Servicer within the meaning of the Code of
Professional Ethics of the American Institute of Certified Public Accountants.

SECTION 3.4 Notice of Reduction in Blended Rate of Continuing Franchise Fees. If
during any Quarterly Collection Period the weighted average rate of (a) Domestic
Continuing Franchise Fees (calculated as the aggregate amount of such Domestic
Continuing Franchise Fees divided by the aggregate systemwide sales (after all
appropriate deductions) on which such Domestic Continuing Franchise Fees were
payable) falls below 5% or (b) International Continuing Franchise Fees
(calculated as the aggregate amount of such International Continuing Franchise
Fees divided by the aggregate systemwide sales (after all appropriate
deductions) on which such International Continuing Franchise Fees were payable)
falls below 2.5% , the Master Servicer, on behalf of the Master Issuer, shall
give written notice of such reduction to each Insurer and the Rating Agencies on
the next succeeding Quarterly Payment Date.

 

19



--------------------------------------------------------------------------------

ARTICLE 4

THE MASTER SERVICER

SECTION 4.1 Representations and Warranties Concerning the Master Servicer. The
Master Servicer represents and warrants to the Master Issuer and the other
Securitization Entities, and the Trustee, as of each Series Closing Date (except
if otherwise expressly noted), as follows:

(a) Organization and Good Standing.

(i) The Master Servicer (i) is a limited liability company, duly formed and
organized, validly existing and in good standing under the laws of the State of
Michigan, (ii) is duly qualified to do business as a foreign corporation and in
good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
the Related Documents make such qualification necessary, except to the extent
that the failure to so qualify is not reasonably likely to result in a Material
Adverse Effect and (iii) has the power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted and to perform its obligations under this Agreement.

(ii) The Canadian Manufacturer (i) is a unlimited company, duly formed and
organized, validly existing and in good standing under the laws of the Province
of Nova Scotia, (ii) is duly qualified to do business as a foreign unlimited
company and in good standing under the laws of each jurisdiction where the
character of its property, the nature of its business or the performance of its
obligations under the Related Documents make such qualification necessary,
except to the extent that the failure to so qualify is not reasonably likely to
result in a Material Adverse Effect and (iii) has the power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is currently conducted and to perform its obligations
under this Agreement.

(b) Power and Authority; No Conflicts. The execution and delivery by the Master
Servicer of this Agreement and its performance of, and compliance with, the
terms hereof are within the power of the Master Servicer and have been duly
authorized by all necessary corporate action on the part of the Master Servicer.
Neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated to be consummated by the Master Servicer,
nor compliance with the provisions hereof, will conflict with or result in a
breach of, or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under (i) any order or any
Governmental Authority or any of the provisions of any Requirement of Law
binding on the Master Servicer or its properties, except to the extent that such
conflict, breach or default would not result in a Material Adverse Effect,
(ii) the DPL Charter Documents or (iii) any of the provisions of any indenture,
mortgage, lease, contract or other instrument to which the Master Servicer is a
party or by which it or its property is bound or result in the creation or
imposition of any Lien upon any of its property pursuant to the terms of any
such indenture, mortgage, leases, contract or other instrument except to the
extent such default, creation or imposition would not result in a Material
Adverse Effect.

 

20



--------------------------------------------------------------------------------

(c) Consents. Except for registrations as a franchise broker or franchise sales
agent as may be required under federal, state or foreign franchise statutes and
regulations, the Master Servicer is not required to obtain the consent of any
other party or the consent, license, approval or authorization of, or file any
registration or declaration with, any Governmental Authority in connection with
the execution, delivery or performance by the Master Servicer of this Agreement,
or the validity or enforceability of this Agreement against the Master Servicer,
except to the extent that a state or foreign franchise law requires filing and
other compliance actions by virtue of considering the Master Servicer as a
“subfranchisor”.

(d) Due Execution and Delivery. This Agreement has been duly executed and
delivered by the Master Servicer and constitutes a legal, valid and binding
instrument enforceable against the Master Servicer in accordance with its terms
(subject to applicable insolvency laws and to general principles of equity).

(e) No Litigation. There are no actions, suits, investigations or proceedings
pending or, to the knowledge of the Master Servicer, threatened against or
affecting the Master Servicer, before or by any Governmental Authority having
jurisdiction over the Master Servicer or any of its properties or with respect
to any of the transactions contemplated by this Agreement (i) asserting the
illegality, invalidity or unenforceability, or seeking any determination or
ruling that would affect the legality, binding effect, validity or
enforceability of this Agreement, or (ii) which could reasonably be expected to
have a Material Adverse Effect. The Master Servicer is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(f) Due Qualification. Except for registrations as a franchise broker or
franchise sales agent as may be required under state or foreign franchise
statutes and regulations and except to the extent that a state or foreign
franchise law requires filing and other compliance actions by virtue of
considering the Master Servicer as a “subfranchisor”, the Master Servicer has
obtained or made all licenses, registrations, consents, approvals, waivers and
notifications of creditors, lessors and other Persons, in each case, in
connection with the execution and delivery of this Agreement by the Master
Servicer, and the consummation by the Master Servicer of all the transactions
herein contemplated to be consummated by the Master Servicer and the performance
of its obligations hereunder, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(g) No Default. The Master Servicer is not in default under any agreement,
contract, instrument or indenture to which the Master Servicer is a party or by
which it or its properties is or are bound, or with respect to any order of any
Governmental Authority, which would have a Material Adverse Effect; and no event
has occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any Governmental Authority, which would
have a Material Adverse Effect.

(h) Taxes. The Master Servicer has filed or caused to be filed all federal tax
returns and all state and other tax returns which, to its knowledge, are
required to be filed. The Master Servicer has paid or made adequate provisions
for the payment of all taxes shown as due on such returns, and all assessments
made against it or any of its property (other than any amount

 

21



--------------------------------------------------------------------------------

of tax the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Master Servicer). The charges,
accruals and reserves on the Master Servicer’s books in respect of taxes are, in
the Master Servicer’s reasonable opinion, adequate.

(i) Accuracy of Information. As of the date thereof, the information contained
in the Offering Memorandum regarding (i) the Master Servicer, (ii) the servicing
of the Serviced Assets by the Master Servicer and (iii) the description of this
Agreement therein does not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading.

(j) Financial Statements. As of the Initial Closing Date, the audited combined
balance sheets of Holdco and its Subsidiaries as of January 1, 2006 and
December 31, 2006 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal years ended January 2,
2005, January 1, 2006 and December 31, 2006 incorporated in the Offering
Memorandum, and reported on and accompanied by an unqualified report from
PricewaterhouseCoopers LLP have been prepared in accordance with GAAP and
present fairly the financial position of Holdco and its Subsidiaries as at such
date and the results of their operations and their cash flows for the periods
covered thereby.

(k) No Material Adverse Change. Since December 31, 2006, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

(l) No ERISA Plan. Neither the Master Servicer nor any corporation or any trade,
business, organization or other entity (whether or not incorporated) that would
be treated together with the Master Servicer as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA has
established, maintains, contributes to, or has any liability in respect of (or
has in the past six years established, maintained, contributed to, or had any
liability in respect of) any Plan that is subject to Title IV of ERISA or
Section 412 of the Code. Except as set forth in Schedule 4.1(l), the Master
Servicer is not a member of a Controlled Group which has any contingent
liability with respect to any post-retirement welfare benefits under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Subtitle B of Title I of ERISA or other applicable continuation of coverage
laws.

(m) Environmental Matters.

(i) The Master Servicer (A) is, and for the past three years has been, in
material compliance with any and all applicable foreign, federal, state and
local laws and regulations, and directives of any Governmental Authority
relating to the protection of human health and safety, natural resources, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (B) has received and will have in full
force and effect all material permits, licenses or other approvals required of
it under applicable Environmental Laws to conduct its businesses (including,
without limitation, the business of servicing the Serviced Assets) and (C) is in
compliance with all terms and conditions of any such permit, license or
approval.

 

22



--------------------------------------------------------------------------------

(ii) There are no material costs or liabilities associated with Environmental
Laws (including, without limitation, any capital operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties).

(n) No Master Servicer Termination Event. No Master Servicer Termination Event
has occurred or is continuing, and, to the knowledge of the Master Servicer,
there is no event which, with notice or lapse of time, or both, would constitute
a Master Servicer Termination Event.

SECTION 4.2 Existence. The Master Servicer shall keep in full effect its
existence under the laws of the state of its formation, and maintain its rights
and privileges necessary or desirable in the normal conduct of its business and
the performance of its obligations hereunder, and will obtain and preserve its
qualification to do business in each jurisdiction in which the failure to so
qualify either individually or in the aggregate would be reasonably likely to
have a Material Adverse Effect.

SECTION 4.3 Performance of Obligations.

(a) Punctual Performance. The Master Servicer shall punctually perform and
observe all of its obligations and agreements contained in this Agreement in
accordance with the terms hereof and in accordance with the Servicing Standard.

(b) Limitations of Responsibility of the Master Servicer. The Master Servicer
will have no responsibility under this Agreement other than to render the
Services called for hereunder in good faith and consistent with the Servicing
Standard.

(c) Right to Receive Instructions. In the event that the Master Servicer is
unable to decide between alternative courses of action, or is unsure as to the
application of any provision of this Agreement or any other Related Document, or
any such provision is, in the good faith judgment of the Master Servicer,
ambiguous as to its application, or is, or appears to be, in conflict with any
other applicable provision, or in the event that this Agreement or any other
Related Document permits any determination by the Master Servicer or is silent
or is incomplete as to the course of action which the Master Servicer is
required to take with respect to a particular set of facts, the Master Servicer
may give notice (in such form as shall be appropriate under the circumstances)
to the Control Party requesting instructions in accordance with the Base
Indenture and, to the extent that the Master Servicer shall have acted or
refrained from acting in good faith in accordance with any such instructions
received from the Control Party, the Master Servicer shall not be liable on
account of such action or inaction to any Person. Subject to the Servicing
Standard, if the Master Servicer shall not have received appropriate
instructions from the Control Party within ten days of such notice (or within
such shorter period of time as may be specified in such notice) the Master
Servicer may, but shall be under no duty to, take or refrain from taking such
action, not inconsistent with this Agreement or the Related Documents, as the
Master Servicer shall deem to be in the best interests of the Control Party and
the Securitization Entities; provided, however, that if an Insurer is not the
Control Party, the Master Servicer shall prepare and provide to the Trustee all
notices, forms and consent

 

23



--------------------------------------------------------------------------------

solicitations to be delivered to the Noteholders in connection with such notice
and request for instructions; and provided, further, that if an Insurer is not
the Control Party and if the Master Servicer shall not have received appropriate
instructions from the Control Party within twenty (20) days of such notice, the
Master Servicer may, but shall be under no duty to, take or refrain from taking
such action, not inconsistent with this Agreement or the other Related
Documents, as the Master Servicer shall deem to be in the best interests of the
Control Party and the Securitization Entities. The Master Servicer shall have no
liability to any Person for such action or inaction taken in reliance on the
preceding sentence except for the Master Servicer’s own willful misconduct or
negligence.

(d) No Duties Except as Specified in this Agreement or in Instructions. The
Master Servicer shall not have any duty or obligation to manage, make any
payment in respect of, register, record, sell, reinvest, dispose of, create,
perfect or maintain title to, or any security interest in, or otherwise deal
with the Collateral, to prepare or file any report or other document or to
otherwise take or refrain from taking any action under, or in connection with,
any document contemplated hereby to which the Master Servicer is a party, except
as expressly provided by the terms of this Agreement and consistent with the
Servicing Standard, and no implied duties or obligations shall be read into this
Agreement against the Master Servicer. The Master Servicer nevertheless agrees
that it will, at its own cost and expense, promptly take all action as may be
necessary to discharge any Liens on any part of the Serviced Assets which result
from claims against the Master Servicer personally that are not related to the
ownership or administration of the Serviced Assets or the transactions
contemplated by the Related Documents.

(e) No Action Except Under Specified Documents or Instructions. The Master
Servicer shall not manage, control, use, sell, reinvest, dispose of or otherwise
deal with any part of the Collateral except in accordance with the powers
granted to, and the authority conferred upon, the Master Servicer pursuant to
this Agreement.

(f) Limitations on the Master Servicer’s Liability. Subject to the Servicing
Standard, and except for any loss, liability, expense, damage or injury arising
out of, or resulting from, (i) any breach or default by the Master Servicer in
the observance or performance of any of its agreements contained in this
Agreement, (ii) the breach by the Master Servicer of any representation or
warranty made by it herein or (iii) acts or omissions constituting the Master
Servicer’s own willful misconduct, bad faith or negligence in the performance of
its duties hereunder or otherwise, neither the Master Servicer nor any of its
Affiliates, managers, officers, members or employees shall be liable to any
Securitization Entity, any Insurer, the Noteholders or any other Person under
any circumstances, including, without limitation:

(i) for any error of judgment made in good faith;

(ii) for any action taken or omitted to be taken by the Master Servicer in good
faith in accordance with the instructions of the Control Party made in
accordance herewith;

(iii) for any representation, warranty, covenant, agreement or indebtedness of
any Securitization Entity under the Notes or any Related Document, or for any
other liability or obligation of any Securitization Entity;

 

24



--------------------------------------------------------------------------------

(iv) for or in respect of the validity or sufficiency of this Agreement or for
the due execution hereof by any party hereto other than the Master Servicer, or
for the form, character, genuineness, sufficiency, value or validity of any part
of the Collateral, or for or in respect of the validity or sufficiency of the
Related Documents; and

(v) for any action or inaction of the Trustee or the Control Party, or for the
performance of, or the supervision of the performance of, any obligation under
this Agreement or any other Related Document that is required to be performed by
the Trustee or the Control Party under this Agreement or any other Related
Document.

(g) No Financial Liability. No provision of this Agreement (other than the last
sentence of clause (d) above) shall require the Master Servicer to expend or
risk its funds or otherwise incur any financial liability in the performance of
any of its rights or powers hereunder, if the Master Servicer shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured or provided
to it. Notwithstanding the foregoing, the Master Servicer shall be obligated to
perform its obligations hereunder, consistent with the Servicing Standard,
notwithstanding the fact that the Master Servicer may not be entitled to be
reimbursed for all of its expenses incurred in connection with its obligations
hereunder as a result of any limit on amounts payable pursuant to the
definitions of Weekly Master Servicing Fee, Weekly Canadian Servicing Fee and
Supplemental Master Servicing Fee.

(h) Reliance. The Master Servicer may conclusively rely on, and shall be
protected in acting or refraining from acting when doing so, in each case in
accordance with any signature, instrument, notice, resolution, request, consent,
order, certificate, report, opinion, bond or other document or paper believed by
it to be genuine and believed by it to be signed by the proper party or parties.
The Master Servicer may accept a certified copy of a resolution of the board of
directors or other governing body of any Person as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect. As to any fact or matter the manner or ascertainment of which is not
specifically prescribed herein, the Master Servicer may for all purposes hereof
rely on a certificate, signed by any Authorized Officer of the relevant party,
as to such fact or matter, and such certificate shall constitute full protection
to the Master Servicer for any action taken or omitted to be taken by it in good
faith in reliance thereon.

(i) Consultations with Third Parties; Advice of Counsel. In the exercise and
performance of its duties and obligations hereunder or under any of the other
Related Documents, the Master Servicer (i) may act directly or through agents or
attorneys pursuant to agreements entered into with any of them and (ii) may, at
the expense of the Master Servicer, consult with counsel, accountants and other
professionals or experts selected and monitored by the Master Servicer in good
faith and in the absence of gross negligence, and the Master Servicer shall not
be liable for anything done, suffered or omitted in good faith by it in
accordance with the advice or opinion of any such counsel, accountants or other
professionals or experts.

(j) Independent Contractor. In performing its obligations as servicer hereunder
the Master Servicer acts solely as an independent contractor of the
Securitization Entities, except to the extent the Master Servicer is deemed to
be an agent of the Securitization

 

25



--------------------------------------------------------------------------------

Entities by virtue of engaging in franchise sales activities as broker. Nothing
in this Agreement shall, or shall be deemed to, create or constitute any joint
venture, partnership, employment or any other relationship between any of the
Securitization Entities and the Master Servicer other than the independent
contractor contractual relationship established hereby. Nothing herein shall be
deemed to vest in the Master Servicer title or any ownership or property
interest in or to the Securitization IP or the Overseas IP. The Master Servicer
shall not be, nor shall be deemed to be, liable for any acts or obligations of
the Securitization Entities, the Control Party or the Trustee (except as set
forth in SECTION 4.3(f) hereof) and, without limiting the foregoing, the Master
Servicer shall not be liable under or in connection with the Notes. The Master
Servicer shall not be responsible for any amounts required to be paid by the
Trustee under or pursuant to the Indenture.

SECTION 4.4 Merger; Resignation and Assignment.

(a) Preservation of Existence. The Master Servicer shall not merge into any
other Person or convey, transfer or lease all or substantially all of its
assets; provided, however, that nothing contained in this Agreement shall be
deemed to prevent (a) the merger into the Master Servicer of another Person,
(b) the consolidation of the Master Servicer and another Person, (c) the merger
of the Master Servicer into another Person or (d) the sale of all or
substantially all of the property or assets of the Master Servicer to another
Person, so long as (i) the surviving Person of the merger or the purchaser of
the assets of the Master Servicer shall continue to be engaged in the same line
of business as the Master Servicer and shall have the capacity to perform its
obligations hereunder with at least the same degree of care, skill and diligence
as measured by customary practices with which the Master Servicer is required to
perform such obligations hereunder, (ii) in the case of a merger or sale, the
surviving Person of the merger or the purchaser of the assets of the Master
Servicer shall expressly assume all obligations of the Master Servicer under
this Agreement and expressly agree to be bound by all provisions applicable to
the Master Servicer under this Agreement in a supplement to this Agreement in
form and substance reasonably satisfactory to the Control Party and (iii) with
respect to such event, in and of itself, the Rating Agency Condition has been
met.

(b) Resignation. The Master Servicer shall not resign from the rights, powers,
obligations and duties hereby imposed on it with respect to the performance of
the Services except (a) upon determination that (i) the performance of its
duties hereunder is no longer permissible under applicable law and (ii) there is
no reasonable action which the Master Servicer could take to make the
performance of its duties hereunder permissible under applicable law or (b) if
the Master Servicer is terminated as the Master Servicer pursuant to SECTION
6.1(b) or SECTION 8.1. As to clause (a)(i) of this clause (b), any such
determination permitting the resignation of the Master Servicer shall be
evidenced by an Opinion of Counsel to such effect delivered to the Trustee and
each Insurer. No such resignation shall become effective until a Successor
Servicer shall have assumed the responsibilities and obligations of the Master
Servicer in accordance with SECTION 6.1(b). The Trustee, each Insurer and the
Rating Agencies shall be notified of such resignation in writing by the Master
Servicer. From and after such effectiveness, the Successor Servicer shall be, to
the extent of the assignment, the “Master Servicer” hereunder. Except as
provided above in this SECTION 4.4(b), the Master Servicer may not assign this
Agreement or any of its rights, powers, duties or obligations hereunder.

 

26



--------------------------------------------------------------------------------

(c) Termination of Duties. The duties and obligations of the Master Servicer
under this Agreement shall continue until such obligations shall have been
terminated as provided in SECTION 4.4(b), SECTION 6.1, or SECTION 8.1. Such
duties and obligations shall survive the exercise by any of the Securitization
Entities, the Trustee or the Control Party of any right or remedy under this
Agreement, or the enforcement by any Securitization Entity, the Trustee, the
Control Party or any Noteholder of any provision of the Indenture, the other
Related Documents, the Notes or this Agreement.

SECTION 4.5 Taxes. The Master Servicer shall file or cause to be filed all
federal tax returns and all state and other tax returns which are required to be
filed by the Master Servicer. The Master Servicer shall pay or make adequate
provisions for the payment of all taxes shown as due on such returns, and all
assessments made against it or any of its property (other than any amount of tax
the validity of which is being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Master Servicer). The charges, accruals and
reserves on the Master Servicer’s books in respect of taxes shall be, in the
Master Servicer’s reasonable opinion, adequate.

SECTION 4.6 Notice of Certain Events. On the determination of either the chief
financial officer or the chief legal officer of the Master Servicer or its
direct or indirect parent regarding the occurrence of any of the following
events: (a) a Master Servicer Termination Event or (b) any litigation,
arbitration or other proceeding pending before or by any court, administrative
agency, arbitrator or governmental body having jurisdiction over the Master
Servicer or any of its properties either asserting the illegality, invalidity or
unenforceability of any of the Related Documents, seeking any determination or
ruling that would affect the legality, binding effect, validity or
enforceability of any of the Related Documents or which could reasonably be
expected to have a Material Adverse Effect, the Master Servicer shall provide
written notice to the Trustee, each Insurer and the Rating Agencies of the same
promptly and in any event within five (5) Business Days .

SECTION 4.7 Capitalization. The Master Servicer shall have sufficient capital to
perform all of its obligations under this Agreement at all times from the
Initial Closing Date and until the Indenture has been terminated in accordance
with the terms thereof.

SECTION 4.8 Franchise Law Determination. The Master Servicer shall file such
documents as are necessary to register as a franchise broker or franchise sales
agent as required by any state franchising authority. Upon final determination
by any state franchising authority that the Master Servicer is considered by
such state franchising authority to be a “subfranchisor”, the Master Servicer
within 120 days of such determination shall file such documents and take such
other compliance actions as are required by such state franchising authority or
under such state’s franchise laws.

SECTION 4.9 Maintenance of Separateness. The Master Servicer covenants that,
except as contemplated by the Related Documents:

(a) the books and records of each Securitization Entity will be maintained
separately from those of the Master Servicer and each of its Affiliates that is
not a Securitization Entity;

 

27



--------------------------------------------------------------------------------

(b) all financial statements of the Master Servicer that are consolidated to
include any Securitization Entity and that are distributed to any party will
contain detailed notes clearly stating that (i) all of such Securitization
Entity’s assets are owned by such Securitization Entity and (ii) such
Securitization Entity is a separate entity and has creditors who have received
interests in the Securitization Entity’s assets;

(c) the Master Servicer will observe (and will cause each of its Affiliates that
is not a Securitization Entity to observe) limited liability company or
corporate formalities in its dealing with any Securitization Entity;

(d) the Master Servicer shall not (and shall not permit any of its Affiliates
that is not a Securitization Entity to) commingle its funds with any funds of
any Securitization Entity; provided that the foregoing shall not prohibit the
Master Servicer from holding funds of the Securitization Entity in its capacity
as servicer for such entity in a segregated account identified for such purpose;

(e) the Master Servicer will (and shall cause each of its Affiliates that is not
a Securitization Entity to) maintain arm’s length relationships with each
Securitization Entity and each of the Master Servicer and its Affiliates that
are not Securitization Entities will be compensated at market rates for any
services it renders or otherwise furnishes to such Securitization Entity;

(f) the Master Servicer will not be, and will not hold itself out to be,
responsible for the debts of any Securitization Entity or the decisions or
actions in respect of the daily business and affairs of any Securitization
Entity and the Master Servicer will not permit any Securitization Entity to hold
the Master Servicer out to be responsible for the debts of such Securitization
Entity or the decisions or actions in respect of the daily business and affairs
of such Securitization Entity; and

(g) upon an officer of the Master Servicer obtaining actual knowledge that any
of the foregoing provisions in this SECTION 4.9 hereof has been breached or
violated in any material respect, the Master Servicer will take such actions as
may be reasonable and appropriate under the circumstances to correct and remedy
such breach or violation as soon as reasonably practicable under such
circumstances.

SECTION 4.10 No ERISA Plan. Neither the Master Servicer nor any corporation or
any trade, business, organization or other entity (whether or not incorporated),
that would be treated together with the Master Servicer as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of
ERISA shall establish, maintain, contribute to, incur any obligation to
contribute to, or incur any liability in respect of, any Plan that is subject to
Title IV of ERISA.

 

28



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND COVENANTS

AS TO NEW ASSETS

SECTION 5.1 Representations and Warranties Made in Respect of New Assets. The
Master Servicer represents and warrants to the Master Issuer and the other
Securitization Entities, and the Trustee, as of the dates set forth below
(except if otherwise expressly noted) as follows:

(a) New Domestic Franchise Arrangements. As of the applicable New Asset Addition
Date with respect to the New Domestic Franchise Arrangement acquired on such New
Asset Addition Date:

(i) Such New Domestic Franchise Arrangement does not contain terms and
conditions that are reasonably expected to result in (A) a material decrease in
the amount of Retained Collections, taken as a whole, (B) a material adverse
change in nature or quality of Retained Collections, taken as a whole, or (C) a
material adverse change in the general assets categories generating Retained
Collections, taken as a whole, in each case when compared to the amount, nature,
quality or general categories generating Collections that could have been
reasonably expected to result had such New Domestic Franchise Arrangement been
entered into in accordance with the Prior Terms;

(ii) Such New Domestic Franchise Arrangement is the legal, valid and binding
obligation of the parties thereto, has been fully and properly executed by the
parties thereto and is enforceable against the parties thereto in accordance
with its terms (except as such enforceability may be limited by bankruptcy or
insolvency laws and by general principles of equity, regardless of whether such
enforceability shall be considered in a proceeding in equity or at law);

(iii) Such New Domestic Franchise Arrangement complies in all material respects
with all applicable Requirements of Law;

(iv) No Franchisee party to such New Domestic Franchise Arrangement is, to the
Master Servicer’s knowledge subject to an Event of Bankruptcy;

(v) Continuing Franchise Fees and similar fees payable pursuant to such New
Domestic Franchise Arrangement are payable at least weekly; provided, however,
that the Master Servicer may cause the applicable Franchisor to enter into New
Domestic Franchise Arrangements that provide for Continuing Franchise Fees and
similar fees to be payable less frequently than weekly if the aggregate fees
payable under all New Domestic Franchise Arrangements that provide for payment
of Continuing Franchise Fees and similar fees less frequently than weekly are
not reasonably anticipated to exceed 10% of total Retained Collections in the
twelve-month period immediately following the commencement of any such New
Domestic Franchise Arrangement;

(vi) Except as required by law, such New Domestic Franchise Arrangement contains
no contractual rights of setoff or contractual defenses to obligations to make
payment of any amounts payable by the Franchisee under such New Domestic
Franchise Arrangement;

 

29



--------------------------------------------------------------------------------

(vii) Such New Domestic Franchise Arrangement contains no restrictions on
assignment that are reasonably expected to be materially more onerous on the
Domestic Franchisor thereto than the Prior Terms (which do not include any such
restrictions on assignments); provided, however, that the Master Servicer may
cause the Domestic Franchisor to enter into New Domestic Franchise Arrangements
that include such restrictions with the prior written consent of the Control
Party, such consent not to be unreasonably withheld (it being agreed that in
determining whether to so consent, the Control Party may assess whether such
restrictions (together with other structural protections implemented by the
Domestic Franchisor) will adversely affect the liquidation value of all Domestic
Franchise Arrangements and the Securitization IP and Overseas IP); provided that
the royalties from such New Domestic Franchise Arrangements are not reasonably
anticipated to exceed 5% of the total royalties of all New Domestic Franchise
Arrangements in the four (4) fiscal quarter period immediately following the
commencement of such New Domestic Franchise Arrangements; and

(b) New International Franchise Arrangements. As of the applicable New Asset
Addition Date with respect to the New International Franchise Arrangement
acquired on such New Asset Addition Date:

(i) Such New International Franchise Arrangement is the legal, valid and binding
obligation of the parties thereto, has been fully and properly executed by the
parties thereto and is enforceable against the parties thereto in accordance
with its terms (except as such enforceability may be limited by bankruptcy or
insolvency laws and by general principles of equity, regardless of whether such
enforceability shall be considered in a proceeding in equity or at law);

(ii) Such New International Franchise Arrangement complies in all material
respects with all applicable Requirements of Law and, in the case of a New
International Franchise Arrangement governing (A) the operation of the first
Store opened in a New Included Country or (B) the operation of a Store under a
different business relationship than previously existed between a Securitization
Entity and any Franchisee in such Included Country, the Master Servicer has
obtained a legal opinion or other evidence reasonably acceptable to the Control
Party to the effect that such New International Franchise Arrangement complies
in all material respects with all applicable Requirements of Law in such New
Included Country; and

(iii) No Franchisee party to such New International Franchise Arrangement is, to
the Master Servicer’s knowledge, subject to an Event of Bankruptcy.

(c) Post-Closing Owned Property. As of the applicable New Asset Addition Date
with respect to any Post-Closing Owned Property acquired on such date, the
Master Servicer has conducted or caused to be conducted a “desktop” Phase I
environmental study on such Owned Property and has taken or caused to be taken
appropriate remediation or follow-up study measures on such Owned Property,
consistent with the Servicing Standard.

 

30



--------------------------------------------------------------------------------

SECTION 5.2 Covenants in Respect of New Collateral.

(a) Other Contributed, Developed or Acquired Assets. In consideration of being
engaged as the Master Servicer, the Master Servicer agrees that neither it nor
its Affiliates (other than the Securitization Entities) will compete with the
business of the Securitization Entities (other than operation of Company-Owned
Stores and the sale of inventory owned by the Canadian Manufacturer after the
Initial Closing Date) and, accordingly:

(i) Future Brand IP. The Master Servicer and its Affiliates (other than the
Overseas Entities) (A) shall be required to contribute to the applicable
Securitization Entity, or otherwise cause such Securitization Entity to own all
rights in and to all Future Brand IP, (B) acknowledge and agree that all such
Future Brand IP is developed for the benefit of the applicable Securitization
Entity and (C) shall contribute to the applicable Securitization Entity, or
otherwise cause the applicable Securitization Entity to enter into, develop or
acquire, any other assets and liabilities relating to a Future Brand that are of
a type and nature similar to the Conveyed Assets (together with Future Brand IP,
“Future Brand Assets”). The Control Party shall have the right to approve the
Securitization Entities that shall hold any Future Brand Assets (including the
right to direct that such Future Brand Assets be held by one or more newly
formed Additional Securitization Entities if the Control Party reasonably
believes such Future Brand Assets could impair the Collateral).

(ii) Franchise Agreements. Unless otherwise agreed to in writing by the Control
Party, any contribution to, or development or acquisition by, the Master Issuer
of any Franchise Agreements (whether related to the Domino’s Brand or any Future
Brand) shall be subject to all applicable provisions of the Indenture, this
Agreement (including the applicable representations and covenants in ARTICLE 2
and ARTICLE 5), the IP License Agreements and the other Related Documents.

(iii) Additional Securitization Entities. The Master Servicer shall have the
right to form an Additional Securitization Entity for the purpose of holding
Future Brand Assets until such time as the Control Party shall direct the Master
Servicer as to which Securitization Entity should hold such Future Brand Assets
in accordance with clause (i) above.

ARTICLE 6

DEFAULT

SECTION 6.1 Master Servicer Termination Event.

(a) Master Servicer Termination Events. Any of the following events or
occurrences shall constitute a Master Servicer Termination Event under this
Agreement, the assertion as to the occurrence of which may be made, and notice
of which may be given, by either the Master Issuer or the Trustee (acting at the
direction of the Control Party):

(i) any failure by the Master Servicer to remit to the Collection Account, any
Base Indenture Account or any Series Account, within two (2) Business Days of
its actual knowledge of its receipt thereof, any payments required to be
deposited into the Collection Account, such Base Indenture Account or such
Series Account received by it in respect of the Serviced Assets;

 

31



--------------------------------------------------------------------------------

(ii) the Quarterly DSCR for any Quarterly Payment Date is less than 1.20x.

(iii) on and after the eighth anniversary of the Initial Closing Date, the
Post-ARD Quarterly DSCR for any Quarterly Payment Date is less than 1.20x.

(iv) any failure by the Master Servicer to provide (A) any required certificate
or report set forth in Sections 4.1(a), (b), (d) or (j) of the Base Indenture
within three Business Days of its due date or (B) any required certificate or
report set forth in Section 4.1(c) of the Base Indenture when due;

(v) a material default by the Master Servicer in the due performance and
observance of any provision of this Agreement or any other Related Document to
which it is party and the continuation of such default uncured for a period of
30 days after it has been notified thereof by the Master Issuer or the Control
Party, or otherwise obtained knowledge of such default; provided, however, that
as long as the Master Servicer is diligently attempting to cure such default,
such cure period shall be extended by an additional period as may be required to
cure such default, but in no event by more than an additional 30 days; and
provided, further, that any default related to transfer of a defective asset
pursuant to the terms of this Agreement or a Contribution Agreement shall be
deemed cured for purposes hereof upon payment in full by the applicable
transferor of the liquidated damages amount specified in this Agreement or such
Contribution Agreement.

(vi) any representation, warranty or statement of the Master Servicer made in
this Agreement or any other Related Document or in any certificate, report or
other writing delivered pursuant thereto that is not qualified by materiality or
a “Material Adverse Effect” proves to be incorrect in any material respect, or
any such representation, warranty or statement that is qualified by materiality
or “Material Adverse Effect” proves to be incorrect, in each case as of the time
when the same was made or deemed to have been made or as of any other date
specified in such document or agreement; provided that if any such breach is
capable of being remedied within 30 days of the Master Servicer’s knowledge of
such breach or receipt of notice thereof, then a Master Servicer Termination
Event shall only occur under this clause (vi) as a result of such breach if it
is not cured in all material respects by the end of such 30 day period;

(vii) an Event of Bankruptcy with respect to the Master Servicer shall have
occurred;

(viii) any final, non-appealable order, judgment or decree is entered in any
proceedings against the Master Servicer by a court of competent jurisdiction
decreeing the dissolution of the Master Servicer and such order, judgment or
decree remains unstayed and in effect for more than ten days;

(ix) a final non-appealable judgment for an amount in excess of $25,000,000
(exclusive of any portion thereof which is insured) is rendered against Holdco,
Intermediate Holdco or the Master Servicer by a court of competent jurisdiction
and is not paid or discharged within 30 days; and

 

32



--------------------------------------------------------------------------------

(x) an acceleration of more than $25,000,000 of the Indebtedness of DPL,
Intermediate Holdco or Holdco.

(b) Remedies. Upon the occurrence and continuance of any Master Servicer
Termination Event, subject to the limitations set forth in the Indenture, the
Master Issuer or the Trustee, acting at the direction of the Control Party, may,
by notice given to the Master Servicer (with copies to the Rating Agencies and
to whichever of the Master Issuer and the Trustee has not provided such notice),
terminate all of the rights, powers, duties, obligations and responsibilities of
the Master Servicer under this Agreement, including, without limitation, all
rights of the Master Servicer to receive all or a portion of the servicing
compensation provided for in SECTION 2.7 or any expense reimbursement hereunder,
other than to the extent accrued prior to such termination and not previously
paid. Upon any termination or the giving of the notice referred to in the
preceding sentence, the Master Servicer shall promptly notify the Master Issuer
and the Trustee of such notice and the rights, powers, duties, obligations and
responsibilities of the Master Servicer under this Agreement to the extent
specified in such notice, whether with respect to the Serviced Assets, the
Collection Account, any Weekly Master Servicing Fee, Weekly Canadian Servicing
Fee, Supplemental Master Servicing Fee (other than to the extent accrued prior
to such termination and not previously paid) or otherwise shall vest in and be
assumed by any Successor Servicer appointed by the Control Party. No termination
or resignation of the Master Servicer shall become effective until a Successor
Servicer shall have assumed the rights, powers, duties, obligations and
responsibilities of the Master Servicer. The Master Servicer hereby agrees it
shall cooperate with the Successor Servicer to facilitate such transition, shall
execute and deliver any instrument as shall reasonably be necessary for such
transition, and shall use best efforts to promptly assign and transfer to the
Successor Servicer all books and records, property, money and other assets held
by such Master Servicer hereunder; provided, however, that the Master Servicer
shall have access, during normal business hours and upon reasonable notice, to
all books and records that the Master Servicer reasonably believes would be
necessary or desirable for the Master Servicer in connection with the
preparation of any tax or other governmental reports and filings and other uses.

(c) From and during the continuation of a Master Servicer Termination Event
where the rights and powers of the Master Servicer have been terminated, each
Securitization Entity and the Trustee (at the direction of the Control Party)
are hereby irrevocably authorized and empowered to execute and deliver, on
behalf of the Master Servicer, as attorney in fact or otherwise, all documents
and other instruments (including any notices to Franchisees deemed necessary or
advisable by the Master Issuer, the Franchisors or the Control Party), and to do
or accomplish all other acts or things necessary or appropriate, to effect such
vesting and assumption.

(d) Notice of Master Servicer Termination Event. Promptly after the occurrence
of any Master Servicer Termination Event pursuant to SECTION 6.1(a), the Master
Servicer shall transmit notice of such Master Servicer Termination Event to the
Control Party and the Trustee, with a copy to each Rating Agency and the Back-Up
Manager.

 

33



--------------------------------------------------------------------------------

SECTION 6.2 Disentanglement.

(a) Obligations. Upon termination of the Master Servicer following a Master
Servicer Termination Event or if the Servicing Period terminates pursuant to
SECTION 8.1 and is not renewed, the Master Servicer will accomplish a complete
transition to the Successor Servicer, without interruption or adverse impact on
the provision of Services (the “Disentanglement”). The Master Servicer will
cooperate with the Successor Servicer and otherwise promptly take all actions
required or reasonably requested by the Control Party to assist in effecting a
complete Disentanglement. The Master Servicer will provide all information and
assistance regarding the terminated Services required or reasonably requested by
the Control Party for Disentanglement, including data conversion and migration,
interface specifications, and related professional services. The Master Servicer
will provide for the prompt and orderly conclusion of all work, as the Control
Party may direct, including completion or partial completion of projects,
documentation of all work in progress, and other measures to assure an orderly
transition to the Successor Servicer. All services relating to Disentanglement
(“Disentanglement Services”) will be deemed a part of the Services to be
performed by the Master Servicer. The Master Servicer will use commercially
reasonable efforts to utilize existing resources to perform the Disentanglement
Services.

(i) Charges for Disentanglement Services. So long as the Master Servicer
continues to provide the Services (whether or not the Master Servicer has been
terminated as Master Servicer) during the Disentanglement Period, the Master
Servicer shall continue to be paid the Weekly Master Servicing Fee and Weekly
Canadian Servicing Fee. Upon the Successor Servicer’s assumption of the
obligation to perform the Services, the Master Servicer shall be entitled to
reimbursement of its actual costs for the provision of any Disentanglement
Services.

(ii) Duration of Disentanglement Obligations. The Master Servicer’s obligation
to provide Disentanglement Services will continue until the earlier of (a) the
date a Disentanglement reasonably satisfactory to the Control Party has been
completed and (b) the date the Disentanglement Period expires. The
“Disentanglement Period” means the period of time designated by the Control
Party, continuing for up to twenty-four (24) months after the date of the Master
Servicer’s termination due to a Master Servicer Termination Event. The
Disentanglement Period will commence on the date that the Master Servicer is
terminated.

(b) Specific Obligations. Disentanglement Services provided by the Master
Servicer will include, but will not be limited to the following services:

(i) Termination Assistance Plan. The Master Servicer will work with the Back-Up
Manager to develop a plan reasonably acceptable to the Control Party for the
orderly transition of the performance of the Services from the Master Servicer
and its subservicers to the Successor Servicer or its designated alternate
service provider.

(ii) Training. The Master Servicer will provide all reasonable training for
personnel of the Successor Servicer or the Successor Servicer’s designated
alternate service provider in the performance of the Services being
transitioned.

 

34



--------------------------------------------------------------------------------

(c) Subservicing Arrangements; Authorizations.

(i) With respect to each Subservicing Arrangement and unless the Control Party
elects to terminate such Subservicing Arrangement in accordance with SECTION
2.12 hereof, the Master Servicer will:

(A) assign to the Successor Servicer or its designated alternate service
provider all of the Master Servicer’s rights under such Subservicing Arrangement
to which it is party used by the Master Servicer in performance of the
transitioned Services; and

(B) procure any third party authorizations necessary to grant the Successor
Servicer or its designated alternate service provider the use and benefit of
such Subservicing Arrangement to which it is party used by the Master Servicer
in performing the transitioned Services, pending their assignment to the
Successor Servicer under this Agreement.

(ii) If the Control Party elects to terminate such Subservicing Arrangement in
accordance with SECTION 2.12 hereof, the Master Servicer will take all
reasonable actions necessary or reasonably requested by the Control Party to
accomplish a complete transition of the Services performed by a Subservicer
under the applicable Subservicing Arrangement to the Successor Servicer, or to
any alternate service provider designated by the Control Party, without
interruption or adverse impact on the provision of Services.

(d) Confidential Information. The Master Servicer will comply with the terms of
ARTICLE 7 relating to the return and destruction of Confidential Information.

(e) Third-Party Intellectual Property. The Master Servicer will assist the
Successor Servicer or its designated alternate service provider in obtaining any
necessary licenses or consents to use any third-party Intellectual Property then
being used by the Master Servicer or any Subservicer. The Master Servicer will
assign any such license or sublicense directly to the Successor Servicer or its
designated alternate service provider to the extent the Master Servicer has the
necessary rights to assign such agreements to the Successor Servicer or its
designated alternate service provider without incurring any additional cost.

SECTION 6.3 No Effect on Other Parties. Upon any termination of the rights and
powers of the Master Servicer from time to time pursuant to SECTION 6.1 or
SECTION 8.1, or a resignation pursuant to SECTION 4.4(b), upon any appointment
of a Successor Servicer, all the rights, powers, duties, obligations and
responsibilities of the Securitization Entities, the Control Party or the
Trustee under this Agreement, the Indenture and the other Related Documents
shall remain unaffected by such termination or appointment and shall remain in
full force and effect thereafter, except as otherwise expressly provided in this
Agreement or in the Indenture.

SECTION 6.4 Rights Cumulative. All rights and remedies from time to time
conferred upon or reserved to the Securitization Entities, the Trustee, each
Insurer or the Noteholders or to any or all of the foregoing are cumulative, and
none is intended to be exclusive of another or any other right or remedy which
they may have at law or in equity. Except as otherwise expressly provided
herein, no delay or omission in insisting upon the strict observance or
performance of any provision of this Agreement, or in exercising any right or
remedy, shall be

 

35



--------------------------------------------------------------------------------

construed as a waiver or relinquishment of such provision, nor shall it impair
such right or remedy. Every right and remedy may be exercised from time to time
and as often as deemed expedient.

ARTICLE 7

CONFIDENTIALITY

SECTION 7.1 Confidentiality.

(a) The parties hereto acknowledge that during the term of this Agreement each
party may receive Confidential Information from another party hereto. Each party
agrees to maintain the Confidential Information in the strictest of confidence
and will not, at any time, use, disseminate or disclose any Confidential
Information to any person or entity other than those of its employees or
representatives who have a “need to know”, who have been apprised of this
restriction. Recipient shall be liable for any breach of this SECTION 7.1(a) by
any of its employees or representatives and shall immediately notify Discloser
in the event of any loss or disclosure of any Confidential Information of
Discloser. Upon termination of this Agreement, Recipient will return to
Discloser, or at Discloser’s request, destroy, all documents and records in its
possession containing the Confidential Information of Discloser. Confidential
Information shall not include information that: (i) is already known to
Recipient without restriction on use or disclosure prior to receipt of such
information from Discloser; (ii) is or becomes part of the public domain other
than by breach of this Agreement by, or other wrongful act of, Recipient;
(iii) is developed by Recipient independently of and without reference to any
Confidential Information; (iv) is received by Recipient from a third party who
is not under any obligation to Discloser to maintain the confidentiality of such
information; or (v) is required to be disclosed by applicable law, statute,
rule, regulation, subpoena, court order or legal process; provided that
Recipient shall promptly inform the Discloser of any such requirement and
cooperate with any attempt by the Discloser to obtain a protective order or
other similar treatment. It shall be the obligation of Recipient to prove that
such an exception to the definition of Confidential Information exists.

(b) Notwithstanding anything to the contrary contained in SECTION 7.1(a), the
Securitization Entities, the Trustee, the Noteholders or the Insurers may use,
disseminate or disclose any Confidential Information to any person or entity in
connection with the enforcement of rights of the Securitization Entities, the
Trustee, the Noteholders or the Insurers under the Indenture or the Related
Documents; provided, however, that prior to disclosing any such Confidential
Information:

(i) to any such person or entity other than in connection with any judicial or
regulatory proceeding, such person or entity shall agree in writing to maintain
such Confidential Information in a manner at least as protective of the
Confidential Information as the terms of SECTION 7.1(a); or

(ii) to any such person or entity in connection with any judicial or regulatory
proceeding, the Recipient will (x) promptly notify Discloser of each such
requirement and identify the documents so required thereby, so that

 

36



--------------------------------------------------------------------------------

Discloser may seek an appropriate protective order or similar treatment and/or
waive compliance with the provisions of this Agreement; (y) use reasonable
efforts to assist Discloser in obtaining such protective order or other similar
treatment protecting such Confidential Information prior to any such disclosure;
and (z) consult with Discloser on the advisability of taking legally available
steps to resist or narrow the scope of such requirement. If, in the absence of
such a protective order or similar treatment, the Recipient is nonetheless
required by mandatory applicable law to disclose any part of Discloser’s
Confidential Information which is disclosed to it under this Agreement, the
Recipient may disclose such Confidential Information without liability under
this Agreement, except that the Recipient will furnish only that portion of the
Confidential Information which is legally required.

ARTICLE 8

MISCELLANEOUS PROVISIONS

SECTION 8.1 Retention and Termination of Master Servicer. The Master Servicer
hereby covenants and agrees to act as servicer under this Agreement for an
initial term of one year commencing on the Initial Closing Date, which term
shall be renewed for successive one year periods on each anniversary of the
Initial Closing Date (each such one year period or such shorter period
designated below being hereinafter referred to as a “Servicing Period”) without
the giving of further notice or any other action on the part of the Trustee or
any party hereto unless a Master Servicer Termination Event has occurred and is
continuing. If a Master Servicer Termination Event has occurred and is
continuing, the Trustee may (at the written direction of the Control Party), by
written notice to the Master Servicer and the Securitization Entities,
(i) terminate the Servicing Period or (ii) specify a new Servicing Period (which
may be 30 days or more), upon which notice the Master Servicer’s right to
service shall be limited to the new Servicing Period and such new Servicing
Period shall expire unless renewed through delivery of a written notice of
extension of the Servicing Period by the Trustee (at the written direction of
the Control Party) to the Master Servicer. Upon the expiration of any Servicing
Period that is not renewed pursuant to this SECTION 8.1, the Master Servicer
shall pay over to the applicable Securitization Entity or any other Person
entitled thereto all proceeds of the Serviced Assets held by the Master
Servicer. The provisions of SECTION 2.8 shall survive termination of this
Agreement.

SECTION 8.2 Amendment.

(a) This Agreement may only be amended from time to time in writing, upon the
consent of the Control Party, by the Securitization Entities party hereto, the
Master Servicer and the Trustee; provided that, at the discretion of the Control
Party, a Securitization Entity may be withdrawn from this Agreement if the
Equity Interests of such Securitization Entity are foreclosed in the exercise of
remedies upon an Event of Default.

(b) Promptly after the execution of any amendment, the Master Servicer shall
send to the Trustee and each Rating Agency a conformed copy of such amendment,
but the failure to do so will not impair or affect its validity.

 

37



--------------------------------------------------------------------------------

(c) Any amendment or modification effected contrary to the provisions of this
SECTION 8.2 shall be null and void.

SECTION 8.3 Acknowledgement. Without limiting the foregoing, the Master Servicer
hereby acknowledges that, on the date hereof, the Securitization Entities will
pledge to the Trustee under the Indenture and the Global G&C Agreement, all of
such Securitization Entities’ right and title to, and interest in, this
Agreement and the Collateral; and such pledge includes all of such
Securitization Entities’ rights, remedies, powers and privileges, and all claims
of such Securitization Entities against the Master Servicer, under or with
respect to this Agreement (whether arising pursuant to the terms of this
Agreement or otherwise available at law or in equity), including (i) the rights
of such Securitization Entities and the obligations of the Master Servicer
hereunder and (ii) the right, at any time, to give or withhold consents,
requests, notices, directions, approvals, demands, extensions or waivers under
or with respect to this Agreement or the obligations in respect of the Master
Servicer hereunder to the same extent as such Securitization Entities may do.
The Master Servicer hereby consents to such pledges described above,
acknowledges and agrees that the Trustee and its assigns and the Control Party,
shall be third-party beneficiaries of the rights of such Securitization Entities
arising hereunder and agree that the Trustee or the Control Party may enforce
the provisions of this Agreement, exercise the rights of such Securitization
Entities and enforce the obligations of the Master Servicer hereunder without
the consent of the such Securitization Entities.

SECTION 8.4 Governing Law; Waiver of Jury Trial; Jurisdiction.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York without regard to conflicts of law principles
(other than Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).

(b) The parties hereto each hereby waive any right to have a jury participate in
resolving any dispute, whether in contract, tort or otherwise, arising out of,
connected with, relating to or incidental to the transactions contemplated by
this Agreement.

(c) The parties hereto each hereby irrevocably submit (to the fullest extent
permitted by applicable law) to the non-exclusive jurisdiction of any New York
state or federal court sitting in the borough of Manhattan, New York City, State
of New York, over any action or proceeding arising out of or relating to this
Agreement or any related documents and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding shall be heard and
determined in such New York state or federal court. The parties hereto each
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
objection each may now or hereafter have, to remove any such action or
proceeding, once commenced, to another court on the grounds of forum non
conveniens or otherwise.

SECTION 8.5 Notices. All notices, requests or other communications desired or
required to be given under this Agreement shall be in writing and shall be sent
by (a) certified or registered mail, return receipt requested, postage prepaid,
(b) national prepaid overnight delivery service, (c) telecopy or other facsimile
transmission (following with hard copies to be sent by national prepaid
overnight delivery service) or (d) personal delivery with receipt acknowledged
in writing, to the address set forth in the Base Indenture. Any party hereto may
change its

 

38



--------------------------------------------------------------------------------

address for notices hereunder by giving notice of such change to the other
parties hereto, with a copy to the Control Party. Any change of address of a
Noteholder shown on a Note Register shall, after the date of such change, be
effective to change the address for such Noteholder hereunder. All notices and
demands shall be deemed to have been given either at the time of the delivery
thereof to any officer or manager of the Person entitled to receive such notices
and demands at the address of such Person for notices hereunder, or on the third
day after the mailing thereof to such address, as the case may be.

SECTION 8.6 Severability of Provisions. If one or more of the provisions of this
Agreement shall be for any reason whatever held invalid or unenforceable, such
provisions shall be deemed severable from the remaining covenants, agreements
and provisions of this Agreement and such invalidity or unenforceability shall
in no way affect the validity or enforceability of such remaining provisions, or
the rights of any parties hereto. To the extent permitted by law, the parties
hereto waive any provision of law which renders any provision of this Agreement
invalid or unenforceable in any respect.

SECTION 8.7 Delivery Dates. If the due date of any notice, certificate or report
required to be delivered by the Master Servicer hereunder falls on a day that is
not a Business Day, the due date for such notice, certificate or report shall be
automatically extended to the next succeeding day that is a Business Day.

SECTION 8.8 Binding Effect; Limited Rights of Others. The provisions of this
Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto. Except as provided in the
preceding sentence and except for the rights of the third party beneficiaries
described in SECTION 8.3, nothing in this Agreement expressed or implied, shall
be construed to give any Person other than the parties hereto any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenants, agreements, representations or provisions contained herein.

SECTION 8.9 Termination; Article and Section Headings. The Agreement shall
terminate upon the latest to occur of (x) the final payment or other liquidation
of the last outstanding Serviced Asset included in the Collateral or (y) the
satisfaction and discharge of the Indenture pursuant to Article 11 of the Base
Indenture. The Article and Section headings herein are for convenience of
reference only, and shall not limit or otherwise affect the meaning hereof.

SECTION 8.10 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

[The remainder of this page is intentionally left blank.]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Master Servicing
Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.

 

DOMINO’S PIZZA LLC, as Master Servicer By:  

 

Name:   L. David Mounts Title:   Chief Financial Officer and   Vice President
DOMINO’S PIZZA NS CO. By:  

 

Name:   L. David Mounts Title:   Vice President DOMINO’S SPV GUARANTOR LLC By:  

 

Name:   L. David Mounts Title:   Chief Financial Officer and   Vice President
DOMINO’S PIZZA MASTER ISSUER LLC By:  

 

Name:   L. David Mounts Title:   Chief Financial Officer and   Vice President
DOMINO’S PIZZA FRANCHISING LLC By:  

 

Name:   L. David Mounts Title:   Chief Financial Officer and   Vice President

[Signatures continued on next page]

[SIGNATURE PAGE TO MASTER SERVICING AGREEMENT]



--------------------------------------------------------------------------------

DOMINO’S PIZZA INTERNATIONAL

FRANCHISING INC.

By:  

 

Name:   L. David Mounts Title:   Vice President and Treasurer DOMINO’S PIZZA
DISTRIBUTION LLC By:  

 

Name:   L. David Mounts Title:   Chief Financial Officer and   Vice President

DOMINO’S SPV CANADIAN HOLDING

COMPANY INC.

By:  

 

Name:   L. David Mounts Title:   Vice President

DOMINO’S PIZZA CANADIAN DISTRIBUTION

ULC

By:  

 

Name:   L. David Mounts Title:   Vice President

[Signatures continued on next page]

[SIGNATURE PAGE TO MASTER SERVICING AGREEMENT]



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

DOMINO’S IP HOLDER LLC By:  

 

Name:   L. David Mounts Title:   Vice President

[Signatures continued on next page]

[SIGNATURE PAGE TO MASTER SERVICING AGREEMENT]



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

CITIBANK, N.A. as Trustee By:  

 

Name:   Title:  

[SIGNATURE PAGE TO MASTER SERVICING AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

This Joinder Agreement (this “Agreement”), dated as of [insert date], among
[insert name] (the “Additional Securitization Entity”), Domino’s Pizza LLC, a
Michigan limited liability company (the “Master Servicer”), and Citibank, N.A.,
as trustee (the “Trustee”).

Section 1. Reference to Master Servicing Agreement; Definitions. Reference is
made to the Master Servicing Agreement, dated as of April 16, 2007, as now in
effect (the “Master Servicing Agreement”), among Domino’s Pizza Master Issuer
LLC, a Delaware limited liability company (the “Master Issuer”), the other
Securitization Entities party thereto, the Master Servicer and the Trustee. For
all purposes of this Agreement, capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed thereto in Annex A to the Base
Indenture dated as of April 16, 2007, as now in effect (the “Base Indenture”),
among the Master Issuer, the other Co-Issuers and the Trustee.

Section 2. Joinder. Effective as of the date on which all the conditions in
Section 3 below are satisfied (the “Joinder Date”), the Additional
Securitization Entity joins in and becomes party (as fully as if the Additional
Securitization Entity had been an original signatory thereto) to the Master
Servicing Agreement as a party thereunder for all purposes thereof.

Section 3. Conditions. The effectiveness of the joinder in Section 2 above shall
be subject to the satisfaction of the following conditions on or prior to the
Joinder Date:

(a) Proper Proceedings. This Agreement shall have been authorized by all
necessary corporate or other proceedings. All necessary consents, approvals and
authorizations of any governmental or administrative agency or any other Person
of any of the transactions contemplated hereby shall have been obtained and
shall be in full force and effect.

(b) General. All legal and corporate proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Control Party and the Control Party shall have
received copies of all documents, including certified copies of the formation
documents of the Additional Securitization Entity, records of limited liability
company or corporate proceedings, certificates as to signatures and incumbency
of officers and opinions of counsel, which the Control Party may have reasonably
requested in connection therewith, such documents where appropriate to be
certified by proper corporate or governmental authorities.

Section 4. Further Assurances. The Additional Securitization Entity will, upon
the request of the Control Party from time to time, execute, acknowledge and
deliver, and file and record, all such instruments, and take all such action, as
the Control Party may reasonably request to carry out the intent and purpose of
this Agreement and any other Related Document.

Section 5. Notices. Any notice or other communication to the Additional
Securitization Entity in connection with this Agreement or any other Related
Document shall be deemed to be delivered if in writing and addressed to:

 

1



--------------------------------------------------------------------------------

[Insert Address]

Section 6. General. This Agreement, the Master Servicing Agreement and the other
Related Documents constitute the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior and
current understandings and agreements, whether written or oral. Except to the
extent specifically supplemented hereby, the provisions of the Related Documents
shall remain unmodified. The Master Servicing Agreement and the Related
Documents, each as supplemented hereby, are each confirmed as being in full
force and effect. This Agreement shall constitute a Related Document. This
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument, and shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns, including as such
successors and assigns all holders of any obligations evidenced by the Notes.
This Agreement shall be construed in accordance with and governed by the laws of
the State of New York without regard to conflicts of law principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).

[The remainder of this page is intentionally left blank.]

 

2



--------------------------------------------------------------------------------

Each of the parties has executed this Agreement under seal by a duly authorized
officer as of the date first written above.

 

[ NAME OF ADDITIONAL

SECURITIZATION ENTITY]

By:  

 

Name:   Title:  

DOMINO’S PIZZA LLC, as Master

Servicer

By:  

 

Name:   L. David Mounts Title:   Chief Financial Officer and Vice   President
CITIBANK, N.A. as Trustee By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT B

POWER OF ATTORNEY

KNOWN ALL MEN BY THESE PRESENTS, that [            ], a Delaware limited
liability company (the “Securitization IP Holder”), hereby appoints Domino’s
Pizza LLC, a Michigan limited liability company, and any and all officers
thereof as its true and lawful attorney-in-fact, with full power of
substitution, in connection with the services ascribed below with respect to the
Securitization IP and the Overseas IP (as such terms are defined in the Master
Servicing Agreement, dated as of the date hereof, among the Securitization IP
Holder, certain of its affiliates and Citibank, N.A. (the “Master Servicing
Agreement”)), with full irrevocable power and authority in the place of the
Securitization IP Holder and in the name of the Securitization IP Holder or in
its own name as nominee for the Securitization IP Holder, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the foregoing, subject to the Master
Servicing Agreement, including, without limitation, the full power to:

(i) sign its name upon all filings and to do all things necessary to maintain
and register the Trademark Assets with the United States Patent and Trademark
Office (the “PTO”), any state trademark registry and/or any applicable foreign
intellectual property office;

(ii) sign its name upon all filings and to do all things necessary to maintain
and prosecute Patents among the Securitization IP and the Overseas IP with the
PTO and with any applicable foreign intellectual property office;

(iii) sign its name upon all filings and to do all things necessary to maintain,
register and renew the Copyrights among the Securitization IP and the Overseas
IP with the United States Copyright Office and with any applicable foreign
intellectual property office;

(iv) sign its name upon all filings and to do all things necessary to maintain,
register and renew domain names among the Securitization IP and the Overseas IP;

(v) perform such functions and duties, and prepare and file such documents, as
are required under the Base Indenture (as defined in the Master Servicing
Agreement) to be performed, prepared and/or filed by the Securitization IP
Holder, including: (i) executing and recording such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Trustee and the Co-Issuers may from time to time
reasonably request in order to perfect and maintain the security interests in
the Securitization IP and the Overseas IP granted by each Securitization IP
Holder to the Trustee (as defined in the Master Servicing Agreement) under the
Related Documents (as defined in the Master Servicing Agreement) in accordance
with the UCC (as defined in the Master Servicing Agreement); and (ii) executing
grants of security interests or any similar instruments required under the
Related Documents to evidence such security interests in the Securitization IP
and the Overseas IP and recording such grants or other instruments with the
relevant authority including the U.S. Patent and Trademark Office, the U.S.
Copyright Office or any applicable foreign intellectual property office;



--------------------------------------------------------------------------------

(vi) take such actions on behalf of the Securitization IP Holder that are
expressly required by the terms, provisions and purposes of the IP License
Agreements; or cause the preparation by other appropriate persons, of all
documents, certificates and other filings as the Securitization IP Holder shall
be required to prepare and/or file under the terms of the IP License Agreements;
and

(vii) pay or arrange for payment or discharge taxes and liens levied or placed
on or threatened against the Securitization IP or the Overseas IP.

This Power of Attorney is governed by the laws of the State of New York
applicable to powers of attorney made and to be exercised wholly within such
State.

Dated: This [                    ]

 

[                    ] By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

STATE OF NEW YORK    )       :    ss.: COUNTY OF NEW YORK    )   

On the [                    ], before me the undersigned, personally appeared
                                                             , personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

3